Exhibit 10.1
 
EXECUTION COPY
 
 
U.S. $220,000,000
 
 
CREDIT AGREEMENT
 
 
Dated as of October 29, 2007
 
 
Among
 
 
OLIN CORPORATION
and
PCI CHEMICALS CANADA COMPANY/ SOCIÉTÉ PCI CHIMIE CANADA
 
 
as Borrowers
 
 
THE BANKS NAMED HEREIN
 
 
as Banks
 
 
CITIBANK, N.A.
 
 
as Administrative Agent
 
 
BANK OF AMERICA, N.A.
 
 
as Syndication Agent
 
 
WACHOVIA BANK, N.A.
and
THE NORTHERN TRUST COMPANY
 
 
as Documentation Agents
 
 
BANC OF AMERICA SECURITIES LLC
 
 
as Joint Lead Arranger
 
 
and
 
 
CITIGROUP GLOBAL MARKETS INC.
 
 
as Joint Lead Arranger and Sole Bookrunner
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
Page
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01. Certain Defined Terms
1
SECTION 1.02. Computation of Time Periods
20
SECTION 1.03. Accounting Terms
20

ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
 
SECTION 2.01. The Revolving Advances and Letters of Credit
20
SECTION 2.02. Making the Advances
22
SECTION 2.03. Fees
30
SECTION 2.04. Reduction, Increase and Extension of the Commitments /
Substitution of Banks
30
SECTION 2.05. Repayment
33
SECTION 2.06. Interest
34
SECTION 2.07. Additional Interest on Eurodollar Rate Advances
35
SECTION 2.08. Interest Rate Determination
35
SECTION 2.09. Prepayments
36
SECTION 2.10. Increased Costs
37
SECTION 2.11. Payments and Computations
38
SECTION 2.12. Evidence of Indebtedness
40
SECTION 2.13. Sharing of Payments, Etc
41
SECTION 2.14. Taxes
42
SECTION 2.15. Interest Elections
43
SECTION 2.16. Drawings of Bankers’ Acceptances and BA Equivalent Notes
44

ARTICLE III
 
CONDITIONS OF LENDING
 
SECTION 3.01. Condition Precedent to Effectiveness of Sections 2.01 and 2.02
50
SECTION 3.02. Conditions Precedent to Each Borrowing Increasing the Aggregate
Amount of Advances and each Letter of Credit Issuance
51
SECTION 3.03. Conditions Precedent to Each Bid Borrowing
52
SECTION 3.04. Determinations Under Section 3.01
53

ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01. Representations and Warranties of the Company
53

ARTICLE V
 
COVENANTS OF THE COMPANY
 
SECTION 5.01. Affirmative Covenants
55
SECTION 5.02. Negative Covenants
57

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01. Events of Default
60
SECTION 6.02. Actions in Respect of the Letters of Credit upon Event of Default
62

ARTICLE VII
 
GUARANTY
 
SECTION 7.01. Guaranty
63
SECTION 7.02. Guaranty Absolute
63
SECTION 7.03. Waivers and Acknowledgments
64
SECTION 7.04. Subrogation
65
SECTION 7.05. Subordination
66
SECTION 7.06. Continuing Guaranty; Assignments.
67

ARTICLE VIII
 
THE AGENT
 
SECTION 8.01. Authorization and Action
67
SECTION 8.02. Agent’s Reliance, Etc
67
SECTION 8.03. Citibank and Affiliates
68
SECTION 8.04. Lender Credit Decision
68
SECTION 8.05. Indemnification
68
SECTION 8.06. Successor Agent
69
SECTION 8.07. Delegation of Duties
70
SECTION 8.08. Other Agents
70

ARTICLE IX
 
ASSIGNMENTS AND PARTICIPATIONS
 
SECTION 9.01. Binding Effect
70
SECTION 9.02. Assignments
70
SECTION 9.03. Participations
72

ARTICLE X
 
MISCELLANEOUS
 
SECTION 10.01. Amendments, Etc.
73
SECTION 10.02. Notices, Etc
73
SECTION 10.03. No Waiver; Remedies
74
SECTION 10.04. Costs, Expenses and Taxes
75
SECTION 10.05. Right of Set-off
75
SECTION 10.06. Indemnification by Company
76
SECTION 10.07. Governing Law
76
SECTION 10.08. Execution in Counterparts
76
SECTION 10.09. Special Prepayment Right
76
SECTION 10.10. Jurisdiction, Etc
77
SECTION 10.11. No Liability of the Issuing Banks
78
SECTION 10.12. Confidentiality
78
SECTION 10.13. Patriot Act
79
SECTION 10.14. Judgment
79
SECTION 10.15. Waiver of Jury Trial
80

 

--------------------------------------------------------------------------------


 
Schedule I                                -           List of Applicable Lending
Offices
Schedule 2.01(b)                                           Letters of Credit


Exhibit A-1                                -           Revolving Promissory Note
Exhibit A-2                                -           Form of Bid Note
Exhibit B-1                                -           Notice of Revolving
Borrowing
Exhibit B-2                                -           Notice of Bid Borrowing
Exhibit C                      -           Assignment and Acceptance
Exhibit D-1                                -           Opinion of Counsel to the
Company
Exhibit D-2                                -           Opinion of Counsel to the
Canadian Borrower
Exhibit E                      -           Assumption Agreement



--------------------------------------------------------------------------------


 
CREDIT AGREEMENT

 
 
Dated as of October 29, 2007

 
OLIN CORPORATION, a Virginia corporation (the “Company”), PCI CHEMICALS CANADA
COMPANY/ SOCIÉTÉ PCI CHIMIE CANADA, an unlimited company amalgamated under the
laws of Nova Scoita (the “Canadian Borrower”), the banks (the “Banks”) and
issuers of letters of credit (“Issuing Banks”) listed on the signature pages
hereof and CITIBANK, N.A., as administrative agent (the “Agent”) for the Banks
and Issuing Banks, hereby agree as follows:
 
ARTICLE I                                
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Acquisition” means any acquisition by the Company or any of its Subsidiaries of
all or substantially all of the capital stock of, or all or a substantial part
of the assets of, or of a business unit or division of, any Person.
 
“Advance” means a Revolving Advance or a Bid Advance.
 
“Affiliate” means, when used with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person.  The term “control” (including the terms “controlled by” or “under
common control with”) means the possession directly or indirectly of the power,
whether or not exercised, to direct or cause the direction of the management and
policies of any Person, whether through ownership of voting securities or by
contract or otherwise.
 
“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 388 Greenwich Street, New York, New York 10013,
Account No. 36852248, Attention:  Bank Loan Syndications and, in respect of the
Sub-Agent, means the account of the Sub-Agent with Citibank at is office at 123
Front Street West, Suite 1000, Toronto, Ontario, Canada, Account No. 2070035009,
Attention:  CIG Western Hemisphere Agency.
 
“Applicable Lending Office” means, with respect to each US Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance, and with
respect to each Canadian Lender, such Lender’s Canadian Lending Office in the
case of a Eurodollar Rate Advance, Base Rate Advance or a Canadian Prime Rate
Advance and such Lender’s BA Lending Office in the case of a Drawing.
 

--------------------------------------------------------------------------------


“Applicable Margin” means, as of any date of determination, a rate per annum
determined by reference to the Performance Level applicable on such date as set
forth below:
 
 
Performance
Level
 
Applicable Margin for
Base Rate Advances and Canadian Prime Rate Advances
Applicable Margin for
Eurodollar Rate Advances,
Bankers’ Acceptances and BA Equivalent Notes
I
0.000%
0.450%
II
0.000%
0.600%
III
0.000%
0.700%
IV
0.000%
0.800%
V
0.000%
1.000%



 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Agent, in substantially the form of
Exhibit C hereto and otherwise in accordance with Article VIII.
 
“Assumption Agreement” has the meaning specified in Section 2.04(c).
 
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
 
“BA Advance” means (i) in the case of the BA Lenders, the acceptance of a Draft
or the purchase of a Bankers’ Acceptance by a Canadian Lender for the account of
the Canadian Borrower and (ii) in the case of the Non-BA Lenders, the making of
BA Equivalent Notes by a Canadian Lender to the Canadian Borrower.
 
“BA Equivalent Note” has the meaning specified in Section 2.16(a).
 
“BA Lender” means any Canadian Lender that is a bank chartered under the Bank
Act (Canada) or that is an authorized foreign bank thereunder and which stamps
and accepts bankers’ acceptances.
 
“BA Lending Office” means, in the case of each Canadian Lender, the office of
such Lender set forth as its “BA Lending Office” opposite its name on Schedule I
hereto or in the Assumption Agreement or the Assignment and Acceptance pursuant
to which it became a Lender or such other office of such Lender in Canada as
such Lender may from time to time specify to the Company and the Agent for such
purpose.
 
“BA Rate” means:
 
2

--------------------------------------------------------------------------------


(a)           for each Schedule I Lender, and in respect of each BA Equivalent
Note,  the average rate (calculated on an annual basis of a year of 365 days and
rounded up to the nearest multiple of 1/4 of 1%, if such average is not such a
multiple) for Canadian Dollar bankers’ acceptances having a comparable term that
appears on the Reuters Screen CDOR Page (or such other page as is a replacement
page for such bankers’ acceptances) at 10:00 A.M. (New York City time) or, if
such rate is not available at such time, the applicable discount rate in respect
of such Bankers’ Acceptances or BA Equivalent Notes shall be the average (as
determined by the Sub-Agent) of the respective percentage discount rates
(calculated on an annual basis of 365 days and rounded up to the nearest
multiple of 1/4 of 1%, if such average is not such a multiple), quoted to the
Sub-Agent by each Schedule I Reference Lender as the discount rate at which such
Lender would purchase, as of 10:00 A.M. (New York City time) on the date of such
Drawing, its own bankers’ acceptances having an aggregate Face Amount equal to
and with a term to maturity the same as the Bankers’ Acceptances and BA
Equivalent Notes to be acquired by such Lender as part of such Drawing; and
 
(b)           for each Schedule II/III Lender and any other Lender or Person,
the average rate determined by the Sub-Agent pursuant to clause (a) plus 0.1%.
 
“Bankers’ Acceptance” has the meaning specified in Section 2.01(c).
 
“Base Rate” means, for any Interest Period or any other period, a fluctuating
interest rate per annum as shall be in effect from time to time which rate per
annum shall at all times be equal to the higher of:
 
(a)           The rate of interest announced publicly by Citibank, N.A. in New
York, New York, from time to time, as Citibank, N.A.’s base rate, or
 
(b)           The sum (adjusted to the nearest 1/100 of one percent or, if there
is no nearest 1/100 of one percent, to the next higher 1/100 of one percent) of
(i) 1/2 of one percent per annum, plus (ii) the rate per annum obtained by
dividing (A) the Federal Funds Rate by (B) a percentage equal to 100% minus the
average of the daily percentages specified during such period by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, but not limited to, any emergency,
supplemental or other marginal reserve requirement) for Citibank, N.A. in
respect of liabilities consisting of or including (among other liabilities)
three-month U.S. dollar nonpersonal time deposits in the United States, plus
(iii) the average during such period of the annual assessment rates estimated by
Citibank, N.A. for determining the then current annual assessment payable by
Citibank, N.A. to the Federal Deposit Insurance Corporation (or any successor)
for insuring U.S. dollar deposits of Citibank, N.A. in the United States.
 
“Base Rate Advance” means a Revolving Advance denominated in US Dollars which
bears interest as provided in Section 2.06(a).
 
3

--------------------------------------------------------------------------------


“Bid Advance” means an advance by a US Lender to the Company pursuant to the
auction bidding procedure described in Section 2.02(c).
 
“Bid Borrowing” means a borrowing consisting of simultaneous Bid Advances from
each of the US Lenders whose offer to make such Bid Advances has been accepted
under the auction bidding procedure described in Section 2.02(c).
 
“Bid Note” means a promissory note of the Company payable to the order of any US
Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
Indebtedness of the Company to such Lender resulting from a Bid Advance made by
such Lender.
 
“Borrowers” means the Company and the Canadian Borrower.
 
“Borrowing Minimum” means, in respect of Advances denominated in US Dollars,
US$10,000,000 and, in respect of Advances denominated in Canadian Dollars,
CN$5,000,000.
 
“Borrowing Multiple” means, in respect of Advances denominated in US Dollars,
US$1,000,000 and, in respect of Advances denominated in Canadian Dollars,
CN$1,000,000.
 
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advances, on which dealings are carried on in the London
interbank market.
 
“Canadian Advance” means an advance by a Canadian Lender to a Borrower or the
acceptance of a Draft or purchase of a Bankers’ Acceptance by a Canadian Lender
for the account of the Canadian Borrower as part of a Borrowing and refers to a
Base Rate Advance, Canadian Prime Rate Advance, a Eurodollar Rate Advance or a
BA Advance (each of which shall be a “Type” of Canadian Advance).
 
“Canadian Borrowing” means (i) a borrowing consisting of simultaneous Canadian
Advances of the same Type (and, in the case of a Borrowing consisting of
Eurodollar Rate Advances, having the same Interest Period) made by the Canadian
Lenders and (ii) a borrowing consisting of simultaneous Bankers’ Acceptances and
BA Equivalent Notes accepted, purchased, maintained or otherwise made or made by
each of the Canadian Lenders.
 
“Canadian Business Day” means a day of the year on which banks are not required
or authorized by law to close in Toronto, Ontario, Canada.
 
“Canadian Commitment” means, with respect to any Canadian Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Canadian Commitment” or, if such Lender has entered into one or more
Assignment and Acceptances, set forth for such Lender in the Register maintained
by the Agent pursuant to Section 9.02(d) as such Lender’s “Canadian Commitment”,
as such amount may be reduced or increased at or prior to such time pursuant to
Section 2.04.
 
4

--------------------------------------------------------------------------------


“Canadian Dollars” and “CN$” each means lawful currency of Canada.
 
“Canadian Interbank Rate” means the interest rate, expressed as a percentage per
annum, which is customarily used by the Sub-Agent when calculating interest due
by it or owing to it arising from or in connection with correction of errors
between it and other Canadian chartered banks.
 
“Canadian Lender” means any Bank listed on the signature pages hereof (or any
written amendment, supplement or other modification hereto) as a Canadian Lender
or an Eligible Assignee thereof, each of which is not a non-resident of Canada
for purposes of the Income Tax Act (Canada).
 
“Canadian Lending Office” means, with respect to each Canadian Lender, the
office of such Lender set forth as its “Canadian Lending Office” opposite its
name on Schedule I hereto or in any written amendment, supplement or
modification hereto or in the Assignment and Acceptance pursuant to which it
became a Lender or such other office of such Canadian Lender in Canada as such
Lender may from time to time specify to the Borrowers and the Administrative
Agent for such purpose.
 
“Canadian Prime Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the higher of:
 
(a)           the rate which the principal office of Citibank (or its Affiliate)
in Toronto, Ontario announces publicly from time to time as its prime rate for
determining rates of interest on commercial loans in Canadian Dollars made by it
in Canada; and
 
(b)           1/2 of 1% per annum above the rate quoted for 30-day Canadian
Dollar bankers’ acceptances of Citibank that appears on the Reuters Screen CDOR
Page (or any replacement page) as of 10:00 a.m. (Toronto time) on the date of
determination.
 
“Canadian Prime Rate Advance” means an Advance made in Canadian Dollars that
bears interest as provided in Section 2.06(b).
 
“Canadian Reference Lenders” means Citibank and Bank of America, N.A. provided
that, if any of the foregoing shall cease to be a Canadian Lender, the term
“Canadian Reference Lenders” shall no longer include such Lender and shall
thereafter include such Lender as the Sub-Agent shall designate as a replacement
Canadian Reference Lender, which designation shall be made with the consent of
such replacement Canadian Reference Lender and the Company, which consent shall
not be unreasonably withheld or delayed and provided, further, that if any
Canadian Lenders are banks set forth in Schedule I of the Bank Act (Canada), at
least one of the Canadian Reference Lenders will be such a Schedule I bank.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
5

--------------------------------------------------------------------------------


“Change in Law” has the meaning specified in Section 2.10(c).
 
“Commitment” means a US Commitment, a Canadian Commitment or a Letter of Credit
Commitment.
 
“Confidential Information” has the meaning specified in Section 10.12.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period (adjusted to exclude all extraordinary or unusual items and any gains or
losses on sales of assets outside the ordinary course of business) plus, without
duplication and to the extent deducted in calculating such Consolidated Net
Income for such period, the sum of (a) income tax expense, (b) interest expense,
amortization or writeoff of debt discount with respect to Indebtedness
(including the Advances), (c) depreciation and amortization expense, (d)
amortization of intangibles (including, but not limited to, goodwill) and
organization costs, and (e) any other non-cash charges.  For the purposes of
calculating Consolidated EBITDA for any Reference Period pursuant to any
determination of the Consolidated Leverage Ratio, (x) Consolidated EBITDA of the
Company shall include, without duplication, the Company’s pro rata share of the
“Consolidated EBITDA” of Sunbelt Chlor Alkali Partnership (determined by
reference to the Company’s actual ownership therein) and (y) if during such
Reference Period the Company or any Subsidiary shall have made an Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Acquisition occurred on the first day of
such Reference Period.
 
“Consolidated Interest Coverage Ratio” means, for any Reference Period, the
ratio of (a) Consolidated EBITDA for such Reference Period to (b) Consolidated
Interest Expense for such Reference Period.
 
“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to capitalized lease obligations) of the Company
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries (including all commission,
discounts and other fees and charges accrued with respect to letters of credit
and bankers’ acceptance financing allocable to such period in accordance with
GAAP), minus (in the case of net benefits) or plus (in the case of net costs)
the net benefits or net costs under all Hedging Agreements in respect of
Indebtedness of the Company and its Subsidiaries to the extent such net benefits
or net costs are allocable to such period in accordance with GAAP.
 
“Consolidated Leverage Ratio” means, as at the last day of any Reference Period,
the ratio of (a) Consolidated Total Debt on such date to (b) Consolidated
EBITDA, for such Reference Period.  The Consolidated Leverage Ratio shall be
calculated on the date on which the Company delivers to the Agent the financial
statements required to be delivered pursuant to Section 5.01(i)(i) or (ii), as
the case may be, and the certificate required to be delivered pursuant to
Section 5.01(i)(iv) demonstrating such ratio.
 
6

--------------------------------------------------------------------------------


“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or any law applicable to such
Subsidiary.
 
“Consolidated Net Tangible Assets” means, at any date, the total assets of the
Company and its Subsidiaries at such date, determined on a consolidated basis,
minus (a) the consolidated current liabilities (excluding interest-bearing
liabilities) of the Company and its Subsidiaries as of such date, (b)
unamortized debt discount and expense, goodwill, trademarks, brand names,
patents and other intangible assets, and (c) any write-up of the value of any
assets (other than an allocation of purchase price in an acquisition) after
December 31, 2006; all as determined in accordance with GAAP.
 
“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Company and its Subsidiaries at such date (including the
Company’s Indebtedness in respect of its Guarantee of the Guaranteed Secured
Senior Notes due 2017, Series O, of Sunbelt Chlor Alkali Partnership),
determined on a consolidated basis in accordance with GAAP.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Domestic Lending Office” means, with respect to any US Lender, the office of
such Lender specified as its “Domestic Lending office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Company and the Agent.
 
“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of any
State of the United States of America, substantially all of the assets of which
are located, and substantially all of the business of which is conducted, in the
United States of America.
 
“Draft” means a blank bill of exchange, within the meaning of the Bills of
Exchange Act (Canada), drawn in Canadian Dollars by the Canadian Borrower on any
Canadian Lender, and which, except as otherwise provided herein, has not been
completed or accepted by such Lender.
 
7

--------------------------------------------------------------------------------


“Drawing” means the simultaneous (i) acceptance of Drafts and purchase of
Bankers’ Acceptances by the Canadian Lenders, in accordance with
Section 2.16(a), and (ii) making of BA Equivalent Notes by Non-BA Lenders.
 
“Drawing Purchase Price” means, with respect to each Bankers’ Acceptance to be
purchased by any Canadian Lender at any time, the amount (adjusted to the
nearest whole cent or, if there is no nearest whole cent, the next higher whole
cent) obtained by dividing (i) the aggregate Face Amount of such Bankers’
Acceptance, by (ii) the sum of (A) one and (B) the product of (1) the BA Rate in
effect at such time (expressed as a decimal) multiplied by (2) a fraction the
numerator of which is the number of days in the term to maturity of such
Bankers’ Acceptance and the denominator of which is 365 days or 366 days, as the
case may be.
 
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and (iii)
any other Person approved by the Agent and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 9.02, the Company; provided, however, that neither the Company nor
any Affiliate of the Company shall qualify as an Eligible Assignee; provided,
further that, with respect to any Canadian Commitment or Canadian Advances, any
Person that is not resident in Canada for purposes of the Income Tax Act
(Canada) shall not qualify as an Eligible Assignee under this definition.
 
“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, injunctions, permits, grants, franchises, licenses
or governmental restrictions relating to (i) the effect of the environment on
human health, (ii) the environment or (iii) emissions, discharges or releases of
Hazardous Substances into the environment including, without limitation, ambient
air, surface water, groundwater, or land, or otherwise relating to the effect on
the environment of the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Substances or the
remediation thereof.
 
“Equivalent” in (a) US Dollars of Canadian Dollars on any date of determination
means the equivalent thereof determined by using the quoted spot rate at which
Citibank’s principal office in Toronto, Ontario offers to exchange US Dollars
for Canadian Dollars in Toronto, Ontario at 11:00 a.m. (Toronto time) on such
date and (b) in Canadian Dollars of US Dollars on any date of determination
means the equivalent thereof determined by using the quoted spot rate at which
Citibank, N.A.’s principal office in New York City, New York offers to exchange
Canadian Dollars for US Dollars in New York City, New York at 11:00 a.m. (New
York City time) on such date.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code of 1986,
as amended from time to time, and the regulations promulgated and rulings issued
thereunder.
 
8

--------------------------------------------------------------------------------


“ERISA Event” means (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, unless the 30-day notice requirement with respect
thereto has been waived by the PBGC; (ii) the provision by the administrator of
any Plan of a notice of intent to terminate such Plan, pursuant to Section
4041(a) (2) of ERISA (including any such notice with respect to a plan amendment
referred to in Section 4041(e) of ERISA); (iii) the cessation of operations at a
facility in the circumstances described in Section 4068(f) of ERISA; (iv) the
withdrawal by the Company or an ERISA Affiliate from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (v) the failure by the Company or any ERISA
Affiliate to make a payment to a Plan required under Section 302(f)(1) of ERISA,
which Section imposes a lien for failure to make required payments; (vi) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan, pursuant to Section 307 of ERISA; or (vii) the institution by the PBGC of
proceedings to terminate a Plan, pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition which would constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, a Plan.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
office), or such other office of such Lender as such Lender may from time to
time specify to the Company and the Agent.
 
“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising part of the same Revolving Borrowing and, in the case of each
Bid Advance comprising part of the same Bid Borrowing, for the period from the
date of such Bid Advance to its maturity date as specified in the applicable
Notice of Bid Borrowing, an interest rate per annum equal to the rate per annum
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum) appearing
on Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in US Dollars at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such period for a term
comparable to such period or, if for any reason such rate is not available, the
average (rounded upward to the nearest whole multiple of 1/16 of 1% per annum,
if such average is not such a multiple) of the rate per annum at which deposits
in US Dollars are offered by the principal office of each of the Reference Banks
in London, England to prime banks in the London interbank market at 10:00 A.M.
(New York City time) two Business Days before the first day of such Interest
Period or, in the case of a Bid Advance, two Business Days before the date of
such Bid Borrowing in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Revolving Borrowing or, in the
case of a Bid Borrowing, in an amount substantially equal to one quarter of the
aggregate amount of such Bid Borrowing and for a period equal to such Interest
Period or, in the case of a Bid Advance, equal to the period from the date of
such Bid Advance to its maturity date as specified in the applicable Notice of
Bid Borrowing.  If the Reuters Screen LIBOR01 Page (or any successor page) is
unavailable, the Eurodollar Rate for such period for each such Advance
comprising part of the same Revolving Borrowing or Bid Borrowing (as applicable)
shall be such average as determined by the Agent on the basis of applicable
rates furnished to and received by the Agent from the Reference Banks two
Business Days before the first day of such Interest Period or, in the case of a
Bid Advance, two Business Days before the date of such Bid Borrowing, subject,
however, to the provisions of Section 2.08.
 
 
9

--------------------------------------------------------------------------------


“Eurodollar Rate Advance” means a Revolving Advance denominated in US Dollars
which bears interest as provided in Section 2.06(c).
 
“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Face Amount” means, with respect to any Bankers’ Acceptance or BA Equivalent
Note, the amount payable to the holder of such Bankers’ Acceptance or BA
Equivalent Note on its then existing Maturity Date.
 
“Facility Fee Rate” means, as of any date of determination, a rate per annum
determined by reference to the Performance Level applicable on such date as set
forth below:
 
Performance Level
Facility Fee Rate
I
0.100%
II
0.150%
III
0.175%
IV
0.200%
V
0.250%



 
10

--------------------------------------------------------------------------------


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published in Federal Reserve
Statistical Release H.15(519), for such day (or, if such day is not a Business
Day, for the next preceding Business Day) by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by the
Agent from three Federal funds brokers of recognized standing selected by it.
 
“Foreign Subsidiary” shall mean any Subsidiary other than a Domestic Subsidiary.
 
“GAAP” is defined in Section 1.03.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guaranteed Obligations” has the meaning specified in Section 7.01.
 
“Guaranty” means the guaranty of the Company set forth in Article VII.
 
“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, material or waste, including petroleum, its derivatives,
by-products and other hydrocarbons, in each case regulated by Environmental Law.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, excluding deferred compensation of officers and
directors, (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person and all obligations of such Person under synthetic leases, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, other than letters of
credit and letters of guaranty issued to support obligations (other than
Indebtedness) incurred in the ordinary course of business, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Invested Amounts.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefore as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
 
11

--------------------------------------------------------------------------------


“Indemnified Costs” has the meaning specified in Section 8.05(a).
 
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
 
“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.15.
 
“Interest Period” means, for each Eurodollar Rate Revolving Advance comprising
part of the same Revolving Borrowing, the period commencing on the date of such
Advance (or on the effective date of any election applicable to such Borrowing
pursuant to Section 2.15) and ending the last day of the period selected by the
applicable Borrower pursuant to the provisions below.  The duration of each such
Interest Period shall be 1, 2, 3 or 6 months or, with the consent of all the
Lenders required to fund such Advance, nine or twelve months, in each case as
the applicable Borrower may select, upon notice received by the Agent not later
than 11:00 A.M. (New York City time) on (i) the third Business Day prior to the
first day of such Interest Period in the case of Eurodollar Rate Advances and
(ii) the first day of such Interest Period in the case of Base Rate Advances;
provided, however, that:
 
(A)           the Borrowers may not select any Interest Period which ends after
the Termination Date;
 
(B)           Interest Periods commencing on the same date for Advances
comprising part of the same Borrowing shall be of the same duration; and
 
(C)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day on such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.
 
12

--------------------------------------------------------------------------------


“Issuing Bank” means each Issuing Bank listed on the signature pages hereof, any
Eligible Assignee to which any Letter of Credit Commitment hereunder has been
assigned pursuant to Section 9.02 so long as the Company has consented to such
assignment and any other US Lender approved in writing by the Company and the
Administrative Agent (which approval by the Administrative Agent shall not be
unreasonably withheld) so long as such Eligible Assignee or such other Lender
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Agent of its Applicable Lending Office
(which information shall be recorded by the Agent in the Register), for so long
as such Issuing Bank or Eligible Assignee, as the case may be, shall have a
Letter of Credit Commitment.
 
“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Company in connection with a receivables securitization
program and paid to the Company or any of its Subsidiaries, as reduced by the
aggregate amounts received by such investors from the payment of receivables and
applied to reduce such invested amounts.
 
“L/C Cash Collateral Account” means an interest bearing cash collateral account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent.
 
“L/C Related Documents” has the meaning specified in Section 2.05(b)(i).
 
“Lenders” means the US Lenders, Canadian Lenders and Issuing Banks listed on the
signature pages hereof (until such Lender or Issuing Bank shall have assigned or
had assumed all interests hereunder as provided in Sections 9.02 or 2.04(c)) and
each assignee or Assuming Bank that shall become a party hereto pursuant to
Sections 9.02 or 2.04(c).
 
“Letter of Credit Agreement” has the meaning specified in Section 2.02(b)(i).
 
“Letter of Credit Commitment” means, with respect to each Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances or has assumed the role
of an Issuing Bank after the date hereof, set forth for such Issuing Bank in the
Register maintained by the Agent pursuant to Section 9.02(d) as such Issuing
Bank’s “Letter of Credit Commitment”, as such amount may be reduced at or prior
to such time pursuant to Section 2.04.
 
“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) US$110,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.04.
 
13

--------------------------------------------------------------------------------


“Letters of Credit” has the meaning specified in Section 2.01(b).
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement).
 
“Loan Documents” means this Agreement and the Notes.
 
“Margin Stock” shall have the meaning given such term under Regulation U issued
by the Board of Governors of the Federal Reserve System.
 
“Majority Lenders” means at any time (a) Lenders having at least a majority in
interest of the sum of the US Commitments and the Canadian Commitments, (b) if
only the US Commitments have been terminated, Lenders having at least a majority
in interest of the sum of the principal amount of the US Advances and the amount
of the Canadian Commitments, (c) if only the Canadian Commitments have been
terminated, Lenders having at least a majority in interest of the sum of the
principal amount of the Canadian Advances and the amount of the US Commitments
or (d) if both the US Commitments and the Canadian Commitments have been
terminated, Lenders having at least a majority in interest of the then aggregate
unpaid principal amount of the Revolving Advances owing to Lenders.
 
“Maturity Date” means, for each Bankers’ Acceptance or BA Equivalent Note
comprising part of the same Drawing, the date on which the Face Amount for such
Bankers’ Acceptance or BA Equivalent Note, as the case may be, becomes due and
payable in accordance with the provisions set forth below, which shall be a
Canadian Business Day occurring no later than 180 days (or, subject to
availability, such greater period not to exceed 364 days) after the date on
which such Bankers’ Acceptance or BA Equivalent Note is created and purchased as
part of any Drawing, as a Borrower may select upon notice received by the
Administrative Agent not later than 11:00 A.M. (Toronto time) on a Canadian
Business Day at least two Canadian Business Days prior to the date on which such
Bankers’ Acceptance or BA Equivalent Note is to be purchased (whether as a new
Drawing or by renewal); provided, however, that:
 
(a)           such Borrower may not select any Maturity Date for any Bankers’
Acceptance or BA Equivalent Loan that occurs after the then scheduled
Termination Date;
 
(b)           the Maturity Date for all Bankers’ Acceptances and BA Equivalent
Loans comprising part of the same Drawing shall occur on the same date; and
 
(c)           whenever the Maturity Date for any Bankers’ Acceptance or BA
Equivalent Loan would otherwise occur on a day other than a Canadian Business
Day, such Maturity Date shall be extended to occur on the next succeeding
Canadian Business Day.
 
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions, such plan
being maintained pursuant to one or more collective bargaining agreements.
 
14

--------------------------------------------------------------------------------


“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, which (i) is maintained for employees of the Company or an
ERISA Affiliate and at least one Person other than the Company and its ERISA
Affiliates or (ii) was so maintained and in respect of which the Company or an
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.
 
“Non-BA Lender” means a Canadian Lender which is not permitted by applicable law
or by customary market practices to stamp, for purposes of subsequent sale, or
accept, a Bankers’ Acceptance.
 
“Note” means a Revolving Note or a Bid Note.
 
“Notice of Bid Borrowing” has the meaning specified in Section 2.02(c)(i).
 
“Notice of Revolving Borrowing” has the meaning specified in Section 2.02(a).
 
“Notice of Issuance” has the meaning specified in Section 2.02(b)(i).
 
“Officer’s Certificate” means a certificate signed in the name of the Company by
its President, one of its Vice Presidents, its Treasurer or its Controller.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Performance Level” means, as of any date of determination, the level set forth
below as then applicable:
 
I           Consolidated Leverage Ratio is less than or equal to 1.00:1.00.
 
 
II
Consolidated Leverage Ratio is greater than 1.00:1.00 but less than or equal to
1.50:1.00.

 
 
III
Consolidated Leverage Ratio is greater than 1.50:1.00 but less than or equal to
2.50:1.00.

 
 
IV
Consolidated Leverage Ratio is greater than 2.50:1.00 but less than or equal to
3.00:1.00.

 
 
V
Consolidated Leverage Ratio is greater than 3.00:1.00.

 
For purposes of this definition, the Performance Level shall be determined (i)
from the date hereof, until adjusted pursuant to clause (ii) below, by reference
to the Consolidated Leverage Ratio calculated for the Reference Period that
would have ended September 30, 2007 had this Agreement then been in effect and
(ii) as at the end of each Reference Period ended after the date hereof based
upon the calculation of the Consolidated Leverage Ratio for such Reference
Period.  The Applicable Margin, Facility Fee Rate and Utilization Fee Rate shall
be adjusted (if necessary) upward or downward on the first day following
delivery of the certificate referred to in Section 5.01(i)(iv).
 
15

--------------------------------------------------------------------------------


“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for taxes that are not yet due or are being
contested in good faith by appropriate proceedings;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in good faith by appropriate proceedings;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under Section 6.01(f); and
 
(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Post-Petition Interest” has the meaning specified in Section 7.05.
 
“Pro Rata Share” of any amount means, with respect to any US Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s US Commitment at such time (or, if the US Commitments shall
have been terminated pursuant to Section 2.04 or 6.01, such Lender’s US
Commitment as in effect immediately prior to such termination) and the
denominator of which is the aggregate amount of all US Commitments at such time
(or, if the US Commitments shall have been terminated pursuant to Section 2.04
or 6.01, the aggregate amount of all US Commitments as in effect immediately
prior to such termination).
 
16

--------------------------------------------------------------------------------


“Reference Banks” means Citibank, N.A., Bank of America, N.A. and Wachovia Bank,
National Association.
 
“Reference Period” means any period of four consecutive fiscal quarters of the
Company.
 
“Register” has the meaning specified in Section 9.02(d).
 
“Regulation FD” has the meaning specified in Section 10.12.
 
“Revolving Advance” means a US Advance or a Canadian Advance.
 
“Revolving Borrowing” means a US Borrowing or a Canadian Borrowing.
 
“Revolving Note” means a promissory note of a Borrower payable to the order of
any Lender, in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from the
Revolving Advances made to such Borrower by such Lender.
 
“Schedule I Lenders” shall mean, at any time, the Canadian Lenders that are
listed in Schedule I to the Bank Act (Canada) at such time.
 
“Schedule I Reference Lenders” means, where there are three or fewer Schedule I
Lenders, all such Lenders, and where there are more than three such Lenders,
three of such Lenders chosen by the Sub-Agent and identified by written notice
to the Borrowers.
 
“Schedule II/III Lenders” shall mean, at any time, the Canadian Lenders that are
listed in Schedule II or Schedule III to the Bank Act (Canada) at such time.
 
“Significant Subsidiary” means each Subsidiary, but excludes any Subsidiary the
United States dollar value (or equivalent thereof) of whose assets is less than
5% of the total assets of the Company and the Subsidiaries, on a consolidated
basis.
 
“Single-Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, which (i) is maintained for employees of the Company or an
ERISA Affiliate and no Person other than the Company and its ERISA Affiliates or
(ii) was so maintained and in respect of which the Company or an ERISA Affiliate
could have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.
 
“Stamping Fee” means, with respect to each Bankers’ Acceptance and BA Equivalent
Note, an amount equal to (a) the Applicable Margin, as in effect on the date of
the Drawing or renewal, as the case may be, of such Bankers’ Acceptance or BA
Equivalent Note multiplied by (b) the Face Amount of such Bankers’ Acceptance or
BA Equivalent Note, calculated on the basis of the term to maturity of such
Bankers’ Acceptance or BA Equivalent Note and a year of 365 days or 366 days, as
the case may be.
 
17

--------------------------------------------------------------------------------


“Sub-Agent” means Citibank, N.A., Canadian Branch.
 
“Subordinated Obligations” has the meaning specified in Section 7.05.
 
“Subsidiary” means, as at any particular time, any Person controlled by the
Company the accounts of which would be consolidated with those of the Company in
the Company’s consolidated financial statements if such financial statements
were to be prepared at such time in accordance with GAAP.
 
“Tax-Exempt Financing” means a transaction with a governmental unit or
instrumentality which involves (i) the issuance by such governmental unit or
instrumentality to Persons other than the Company or a Subsidiary of bonds or
other obligations on which the interest is exempt from Federal income taxes
under Section 103 of the Internal Revenue Code and the proceeds of which are
applied to finance or refinance the cost of acquisition of equipment or
facilities of the Company or any of its subsidiaries, and (ii) participation in
the transaction by the Company or a Subsidiary in any manner permitted by this
Agreement.
 
“Termination Date” means (i) October 29, 2012 or (ii) any date to which the
Termination Date shall have been extended pursuant to Section 2.04(b); or in
each case of (i) and (ii), the earlier date on which the termination in whole of
the Commitments occurs pursuant to Section 2.04(a) or 6.01.
 
“Type” shall have the meaning given such term in the definitions of US Advance
and Canadian Advance.
 
“Unused Canadian Commitment” means, with respect to any Canadian Lender at any
time, (a) such Lender’s Canadian Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of Canadian Advances (other than BA Advances)
made by such Canadian Lender and outstanding at such time and (ii) the aggregate
Face Amount of all Bankers’ Acceptances and BA Equivalent Notes accepted,
purchased, maintained or otherwise made by such Canadian Lender and outstanding
at such time.
 
“Unused US Commitment” means, with respect to each Lender at any time, (a) such
Lender’s US Commitment at such time minus (b) the sum of (i) the aggregate
principal amount of all US Advances made by such Lender (in its capacity as a
Lender) and outstanding at such time, plus (ii) such Lender’s Pro Rata Share of
(A) the aggregate Available Amount of all Letters of Credit outstanding at such
time, (B) the aggregate principal amount of all Revolving Advances made by the
Issuing Bank pursuant to Section 2.02(b)(iii) that have not been ratably funded
by such Lender and outstanding at such time and (C) the aggregate principal
amount of Bid Advances then outstanding.
 
“US Advance” means an advance (other than a Bid Advance) by a US Lender to a
Borrower pursuant to Section 2.02(a) or (b)(iii), and refers to a Base Rate
Advance or a Eurodollar Rate Advance (each of which shall be a “Type” of US
Advance).
 
18

--------------------------------------------------------------------------------


“US Borrowing” means (i) a borrowing consisting of simultaneous US Advances of
the same Type (and, in the case of a Borrowing consisting of Eurodollar Rate
Advances, having the same Interest Period) made by the US Lenders.
 
“US Commitment” means, with respect to any US Lender at any time, the amount set
forth opposite such Lender’s name on Schedule I hereto under the caption “US
Commitment” or, if such Lender has entered into one or more Assignment and
Acceptances, set forth for such Lender in the Register maintained by the Agent
pursuant to Section 9.02(d) as such Lender’s “US Commitment”, as such amount may
be reduced or increased at or prior to such time pursuant to Section 2.04.
 
“US Dollars” and the “US$” sign each means lawful currency of the United States
of America.
 
“US Lender” means any Bank listed on the signature pages hereof (or any written
amendment, supplement or other modification hereto) as a US Lender or an
Eligible Assignee thereof.
 
“US Usage” means, at any time, the sum of the aggregate principal amount of the
US Advances and the Bid Advances then outstanding plus the Available Amount of
the outstanding Letters of Credit.
 
“Usage” means, at any time, the sum of the aggregate principal amount of the
Advances then outstanding plus the Available Amount of the outstanding Letters
of Credit.
 
“Utilization Fee Rate” means, for any date on which the aggregate Usage exceeds
50% of the aggregate Revolving Commitments, a rate per annum determined by
reference to the Performance Level applicable on such date as set forth below:
 
Performance
Level
Utilization Fee Rate
I
0.075%
II
0.125%
III
0.125%
IV
0.125%
V
0.250%



 
“Voting Rights” means, as to any corporation or any other entity, ordinary
voting power (whether associated with outstanding common stock or outstanding
preferred stock, or both, or other outstanding equity interests, as applicable)
to elect members of the Board of Directors of such corporation or other entity
(irrespective of whether or not at the time capital stock of any class or
classes of such corporation or entity shall or might have voting power or
additional voting power upon the occurrence of any contingency).
 
19

--------------------------------------------------------------------------------


“Wholly Owned” means, with respect to any corporation or other entity, a
corporation or other entity of which 100% of the Voting Rights are at the time
directly or indirectly owned by the Company, by the Company and one or more
other Wholly Owned Subsidiaries, or by one or more other Wholly Owned
Subsidiaries.
 
“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.
 
SECTION 1.02.  Computation of Time Periods.  (a)  In this Agreement and the
other Loan Documents in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each means “to but excluding”.
 
(b)  In this Agreement and the other Loan Documents each reference to a year
shall be a reference to the twelve consecutive months beginning January 1 in
such year and ending December 31 in such year and each reference to a quarter
shall be a reference to one of the three consecutive month periods beginning
January 1, April 1, July 1 or October 1, in each year.
 
SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.  “GAAP” shall mean generally
accepted accounting principles as in effect from time to time, applied on a
basis consistent with the most recent certified consolidated financial
statements of the Company and its Subsidiaries delivered to the Lenders, except
that if the Company notifies the Agent that the Company requests an amendment to
any provision hereof to eliminate the effect of a change occurring after the
date of this Agreement in GAAP or the application thereof on the operation of
such provision (or if the Agent notifies the Company that the Majority Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be construed and interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance with Section 10.01.
 
ARTICLE II                                
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
SECTION 2.01.  The Revolving Advances and Letters of Credit.  (a)  Revolving
Advances.  (i)  Each US Lender severally agrees, on the terms and conditions
hereinafter set forth, to make US Advances in US Dollars to the Company from
time to time on any Business Day during the period from the date hereof until
the Termination Date in an aggregate amount not to exceed such Lender’s Unused
US Commitment.  Each US Borrowing shall be in an aggregate amount not less than
the Borrowing Minimum or the Borrowing Multiple in excess thereof and shall
consist of Advances of the same Type made on the same day by the US Lenders
ratably according to their respective US Commitments.  Within the limits of each
US Lender’s US Commitment, the Company may borrow, repay pursuant to Section
2.05 or prepay pursuant to Section 2.09(b), and reborrow, prior to the
Termination Date, under this Section 2.01(a)(i).
 
20

--------------------------------------------------------------------------------


(ii)  Each Canadian Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Canadian Advances in either US Dollars or
Canadian Dollars to the Canadian Borrower and/or the Company from time to time
on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount on any Business Day not to exceed the
Unused Canadian Commitment of such Canadian Lender.  Each Canadian Borrowing
shall be in an aggregate amount not less than the Borrowing Minimum or the
Borrowing Multiple in excess thereof and shall consist of Advances of the same
Type made on the same day by the Canadian Lenders ratably according to their
respective Canadian Commitments.  Within the limits of each Canadian Lender’s
Canadian Commitment, the Canadian Borrower and the Company may borrow, repay
pursuant to Section 2.05, prepay pursuant to Section 2.09 and reborrow, prior to
the Termination Date, under this Section 2.01(a)(ii).
 
(b)           Letters of Credit.  Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (each a “Letter of
Credit”) denominated in US Dollars for the account of the Company from time to
time on any Business Day during the period from the date hereof until 30 days
before the Termination Date in an aggregate Available Amount (i) for all Letters
of Credit issued by such Issuing Bank not to exceed at any time the lesser of
(x) the Letter of Credit Facility at such time and (y) such Issuing Bank’s
Letter of Credit Commitment at such time and (ii) for each such Letter of Credit
not to exceed an amount equal to the aggregate Unused US Commitments of the US
Lenders at such time.  No Letter of Credit shall have an expiration date
(including all rights of the Company or the beneficiary to require renewal, but
excluding “evergreen” renewal provisions that permit the Issuing Bank to decline
to renew) later than five Business Days before the Termination Date.  Within the
limits referred to above, the Company may request the issuance of Letters of
Credit under this Section 2.01(b), repay any Revolving Advances resulting from
drawings thereunder pursuant to Section 2.05 or prepay pursuant to Section
2.09(b) and request the issuance of additional Letters of Credit under this
Section 2.01(b)  Each letter of credit listed on Schedule 2.01(b) shall be
deemed to constitute a Letter of Credit issued hereunder, and each Lender that
is an issuer of such a Letter of Credit shall, for purposes of this Agreement,
be deemed to be an Issuing Bank for each such letter of credit, provided than
any renewal or replacement of any such letter of credit shall be issued by an
Issuing Bank pursuant to the terms of this Agreement.
 
(c)           The Bankers’ Acceptances.  Each Canadian Lender severally agrees
on the terms and conditions hereinafter set forth, in the case of each BA
Lender, to accept Drafts (each such Draft so accepted, a “Bankers’ Acceptance”)
for the account of the Canadian Borrower, and to purchase such Bankers’
Acceptances and in the case of non-BA Lenders to make BA Equivalent Notes, from
time to time on any Canadian Business Day during the period from the Effective
Date until the Termination Date; provided, that the Face Amount of such Bankers’
Acceptance and of any BA Equivalent Note shall not exceed the Unused Canadian
Commitment of such Canadian Lender.  Each Drawing shall consist of the creation
and purchase of Bankers’ Acceptances and the making of BA Equivalent Notes at or
about the same time by the Canadian Lenders ratably in accordance with their
respective Canadian Commitments.  Within the limits of each Canadian Lender’s
Canadian Commitment and within the limits referred to above in this Section
2.01(c), the Canadian Borrower may borrow under this Section 2.01(c), repay
pursuant to Section 2.16(j) and reborrow under this Section 2.01(c).
 
21

--------------------------------------------------------------------------------


SECTION 2.02.  Making the Advances.  (a)  Making the Revolving
Advances.  (i)  (A)  Each Revolving Borrowing shall be made on notice, given not
later than 11:00 A.M. (New York City time), (x) in the case of Eurodollar Rate
Advances, on the third Business Day prior to the date of the proposed Revolving
Borrowing and (y) in the case of Base Rate Advances or Canadian Prime Rate
Advances, on the day of the proposed Revolving Borrowing, by the applicable
Borrower to the Agent (and in the case of Canadian Advances, to the Sub-Agent),
which shall give to each appropriate Lender prompt notice thereof by
telecopier.  Each such notice of a Revolving Borrowing (a “Notice of Revolving
Borrowing”) shall be by telephone, confirmed immediately in writing, in
substantially the form of Exhibit B-1 hereto, specifying therein the requested
(I) date of such Revolving Borrowing, (II) Type of Revolving Advances comprising
such Revolving Borrowing, (III) aggregate amount of such Revolving Borrowing,
and (IV) in the case of a Eurodollar Rate Advance, Interest Period for each such
Revolving Advance.  Each Lender shall, before 1:00 P.M. (New York City time) on
the date of such Revolving Borrowing make available for the account of its
Applicable Lending Office to the Agent (or, in the case of Advances denominated
in Canadian Dollars, to the Sub-Agent) at the applicable Agent’s Account, in
same day funds, such Lender’s ratable portion of such Revolving
Borrowing.  After the Agent’s or Sub-Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent or
Sub-Agent, as applicable, will make such funds available to the applicable
Borrower at the Agent’s or Sub-Agent’s address referred to in Section 10.02.
 
(B)           The failure of any Lender to make the Revolving Advance to be made
by it as part of any Revolving Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Revolving Advance on the date of
such Revolving Borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Revolving Advance to be made by such other Lender
on the date of any Revolving Borrowing.
 
(ii)  Anything in subsection (i) above to the contrary notwithstanding,
 
(A)  if any Lender shall, at least one Business Day before the date of any
requested Revolving Borrowing comprised of Eurodollar Rate Advances, notify the
Agent or the Sub-Agent, as applicable (with a copy to the applicable Borrower)
that the introduction of or any change in or in the interpretation of any law or
regulation by any court, authority or agency, or any other governmental,
judicial or regulatory body, makes it unlawful, or that any central bank or
other governmental authority asserts that it is unlawful, for such Lender or its
Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, the right of such Borrower to select Eurodollar Rate Advances for
such Revolving Borrowing or any subsequent Revolving Borrowing, with respect to
such Lender (only), shall be suspended until such Lender shall notify the Agent
(with a copy to the applicable Borrower) that the circumstances causing such
suspension no longer exist or such Lender shall cease to be a party hereto, and
each Revolving Advance comprising such Revolving Borrowing shall, with respect
to such Lender (only), be a Base Rate Advance of an equivalent amount and for an
approximately equivalent term, provided that if all the Lenders so notify the
Agent, the Agent shall so notify the applicable Borrower and the Notice of
Revolving Borrowing in respect of such requested Revolving Borrowing shall be
automatically revoked.  Each Lender giving a notice under this subclause (A)
shall, promptly after giving such notice, provide the Company (with a copy to
the Agent) with an explanation, in reasonable detail, as to the circumstances
causing such suspension;
 
22

--------------------------------------------------------------------------------


(B)  in the event that it is necessary to determine the Eurodollar Rate with
reference to the Reference Banks, and if none of the Reference Banks furnish
timely information to the Agent for determining the Eurodollar Rate for
Eurodollar Rate Advances comprising any requested Revolving Borrowing, the right
of the Borrowers to select Eurodollar Rate Advances for such Revolving Borrowing
or any subsequent Revolving Borrowing shall be suspended until the Agent shall
notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist, and each Revolving Advance comprising such Revolving
Borrowing shall be a Eurodollar Rate Advance, if available (or, if not available
or the applicable Borrower so notifies the Lenders, a Base Rate Advance); and
 
(C)  if more than 50% of the Lenders required to fund any Revolving Borrowing
comprised of Eurodollar Rate Advances shall, at least one Business Day before
the date of such requested Revolving Borrowing, notify the Agent (with a copy to
the applicable Borrower) that the Eurodollar Rate for Eurodollar Rate Advances
comprising such Revolving Borrowing will not adequately reflect the cost to such
Lenders of making or funding their respective Eurodollar Rate Advances for such
Revolving Borrowing, the Notice of Revolving Borrowing given in respect of such
requested Revolving Borrowing shall be automatically revoked and the right of
the Borrowers to select Eurodollar Rate Advances for such Revolving Borrowing or
any subsequent Revolving Borrowing shall be suspended until such Lenders shall
notify the Agent (with a copy to the applicable Borrower) and the other Lenders
that the circumstances causing such suspension no longer exist.  The Lenders
giving a notice under this subclause (C) shall, promptly after giving such
notice, provide the Company (with a copy to the Agent) with an explanation, in
reasonable detail, as to the circumstances causing such suspension.
 
(D)           Anything in subsection (i) above to the contrary notwithstanding,
(1) the Borrowers may not select Eurodollar Rate Advances for any Revolving
Borrowing if the aggregate amount of such Revolving Borrowing is less than the
Borrowing Minimum and (2) the Eurodollar Rate Advances may not be outstanding as
part of more than ten separate Revolving Borrowings.
 
(iii)           Each Notice of Revolving Borrowing (subject to (ii)(A) and
(ii)(C) above) shall be irrevocable and binding on the Borrower giving such
notice.  In the case of any Revolving Borrowing which the related Notice of
Revolving Borrowing specifies is to be comprised of Eurodollar Rate Advances,
the applicable Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Revolving Borrowing for such
Revolving Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Revolving Advance to
be made by such Lender as part of such Revolving Borrowing when such Revolving
Advance, as a result of such failure, is not made on such date.  Each Lender
claiming indemnity for any such loss, cost or expense under this clause (iii)
shall provide, at the time of making such claim, the applicable Borrower (with a
copy to the Agent) with reasonable details, including the basis for the
calculation thereof, of such loss, cost or expense, provided that, in the
absence of manifest error, the amount of such claims so notified shall be
conclusive and binding upon such Borrower.
 
23

--------------------------------------------------------------------------------


(iv)           Unless the Agent (or the Sub-Agent, as applicable) shall have
received notice from a Lender prior to the date of any Revolving Borrowing that
such Lender will not make available to the Agent such Lender’s ratable portion
of such Revolving Borrowing, the Agent (or the Sub-Agent, as applicable) may
assume that such Lender has made such portion available to the Agent (or the
Sub-Agent, as applicable) on the date of such Revolving Borrowing in accordance
with subsection (i) of this Section 2.02(a) and the Agent (or the Sub-Agent, as
applicable) may, in reliance upon such assumption, make available to the
applicable Borrower on such date a corresponding amount.  If and to the extent
that such Lender shall not have so made such ratable portion available to the
Agent (or the Sub-Agent, as applicable), such Lender and such Borrower severally
agree to repay to the Agent (or the Sub-Agent, as applicable) forthwith on
demand such corresponding amount together with interest thereon, for each date
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent (or the Sub-Agent, as applicable), at (i) in the
case of a Borrower, the interest rate applicable at the time to Revolving
Advances comprising such Revolving Borrowing and (ii) in the case of such
Lender, (1) in the case of Advances denominated in US Dollars, the Federal Funds
Rate and (2) in the case of Advances denominated in Canadian Dollars, the
Canadian Interbank Rate.  If such Lender shall repay to the Agent (or the
Sub-Agent, as applicable) such corresponding amount, such amount so repaid shall
constitute such Lender’s Revolving Advance as part of such Revolving Borrowing
for purposes of this Agreement.
 
(b)           Issuance of and Drawings and Reimbursement Under Letters of
Credit.  (i)  Request for Issuance.  (A) Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or such shorter notice period as may be agreed by the applicable Issuing Bank),
by the Company to any Issuing Bank, which shall give the Agent prompt notice
thereof by telecopier.  Each such notice of issuance of a Letter of Credit (a
“Notice of Issuance”) shall be by telephone or telecopier (or as otherwise
agreed between the Company and the applicable Issuing Bank), confirmed
immediately in writing, specifying therein the requested (I) date of such
issuance (which shall be a Business Day), (II) Available Amount of such Letter
of Credit, (III) expiration date of such Letter of Credit, (IV) name and address
of the beneficiary of such Letter of Credit and (V) form of such Letter of
Credit, and shall be accompanied by such application and agreement for letter of
credit (if any) as such Issuing Bank may reasonably specify to the Company for
use in connection with such requested Letter of Credit (a “Letter of Credit
Agreement”).  If the requested form of such Letter of Credit is acceptable to
the applicable Issuing Bank in its reasonable discretion, such Issuing Bank
will, upon fulfillment of the applicable conditions set forth in Article III,
make such Letter of Credit available to the Company at its office referred to in
Section 10.02 or as otherwise agreed with the Company in connection with such
issuance.  In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.
 
24

--------------------------------------------------------------------------------


(ii)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the US Lenders, each Issuing
Bank hereby grants to each US Lender, and each US Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Pro Rata Share of the aggregate amount available to be drawn under such
Letter of Credit.  The Company hereby agrees to each such participation.  In
consideration and in furtherance of the foregoing, each US Lender hereby
absolutely and unconditionally agrees to pay to the Agent, for the account of
the Issuing Bank, such Lender’s Pro Rata Share of each drawing made under a
Letter of Credit funded by the Issuing Bank and not reimbursed by the Company on
the date made, or of any reimbursement payment required to be refunded to the
Company for any reason.  Each US Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of an Event of Default or any
event which, with the giving of notice or lapse of time, or both, would
constitute an Event of Default, or reduction or termination of the US
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each US Lender further
acknowledges and agrees that its participation in each Letter of Credit will be
automatically adjusted to reflect such Lender's Pro Rata  Share of such Letter
of Credit at each time such Lender's US Commitment is amended pursuant to
Section 2.04, pursuant to an assignment in accordance with Section 8.02 or
otherwise pursuant to this Agreement.
 
(iii)           Drawing and Reimbursement.  The payment by any Issuing Bank of a
draft drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by such Issuing Bank of a Revolving Advance, which shall be
a Base Rate Advance, in the amount of such draft.  Upon written demand by such
Issuing Bank, with a copy of such demand to the Agent, each US Lender shall pay
to the Agent such Lender’s Pro Rata Share of such outstanding Revolving Advance,
by making available for the account of its Applicable Lending Office to the
Agent for the account of such Issuing Bank, by deposit to the Agent’s Account,
in same day funds, an amount equal to the portion of the outstanding principal
amount of such Revolving Advance to be funded by such Lender.  Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank.  Each
US Lender agrees to fund its Pro Rata Share of an outstanding Revolving Advance
made by an Issuing Bank as a result of a drawing under the Letter of Credit on
(A) the Business Day on which demand therefor is made by the Issuing Bank,
provided that notice of such demand is given not later than 11:00 A.M. (New York
City time) on such Business Day, or (B) the first Business Day next succeeding
such demand if notice of such demand is given after such time.  If and to the
extent that any US Lender shall not have so made the amount of such Revolving
Advance available to the Agent, such Lender agrees to pay to the Agent forthwith
on demand such amount together with interest thereon, for each day from the date
of demand by the applicable Issuing Bank until the date such amount is paid to
the Agent, at the Federal Funds Rate for its account or the account of such
Issuing Bank, as applicable.  If such Lender shall pay to the Agent such amount
for the account of such Issuing Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Revolving Advance made by such Lender on
such Business Day for purposes of this Agreement, and the outstanding principal
amount of the Revolving Advance made by the applicable Issuing Bank shall be
reduced by such amount on such Business Day.
 
25

--------------------------------------------------------------------------------


(iv)           Letter of Credit Reports.  Each Issuing Bank shall furnish (A) to
the Agent on the first Business Day of each week a written report summarizing
issuance and expiration dates of Letters of Credit issued by it during the
previous week and drawings during such week under all Letters of Credit issued
by it and (B) to the Agent on the first Business Day of each calendar quarter a
written report setting forth the average daily aggregate Available Amount during
the preceding calendar quarter of all Letters of Credit issued by it.
 
(v)           Notice to Borrower.  Each Issuing Bank shall notify the Company
promptly of each request for drawing under a Letter of Credit issued by it and
each payment made by it under any such Letter of Credit.
 
(vi)           Failure to Make Revolving Advances.  The failure of any US Lender
to make the Revolving Advance to be made by it on the date specified in Section
2.02(b)(iii) shall not relieve any other US Lender of its obligation hereunder
to make its Revolving Advance on such date, but no US Lender shall be
responsible for the failure of any other US Lender to make the Revolving Advance
to be made by such other US Lender on such date.
 
(c)           Making the Bid Advances.  (i)  Each Lender severally agrees that
the Company may make Bid Borrowings denominated in US Dollars under this Section
2.02(c) from time to time on any Business Day during the period from the date
hereof until the date occurring one day prior to the Termination Date in the
manner set forth below; provided that, following the making of each Bid
Borrowing, the US Usage shall not exceed the aggregate amount of the US
Commitments of the US Lenders.
 
(A)           The Company may request a Bid Borrowing under this Section 2.02(c)
by delivering to the Agent, by telephone, confirmed immediately in writing, a
notice of a Bid Borrowing (a “Notice of Bid Borrowing”), in substantially the
form of Exhibit B-2 hereto, specifying (I) the date and aggregate amount of the
proposed Bid Borrowing, (II) the type of interest rate applicable to such Bid
Borrowing (which shall be a margin above or below the Eurodollar Rate or a fixed
rate), (III) the interest period or periods applicable to such Bid Borrowing
(which shall be from 14 days up to 12 months in the case of Eurodollar Rate
related Bid Borrowings and from 7 days up to 365 days in the case of fixed rate
Bid Borrowings), (IV) the maturity date for repayment of each Bid Advance to be
made as part of such Bid Borrowing (which maturity date may not be later than
the Termination Date), (V) the interest payment date or dates relating thereto,
(VI) the time after which the offer of any US Lender bidding for such Bid
Borrowing cannot be accepted by the Company (which shall not be later than 10:30
A.M., New York City time, on the date of the proposed Bid Borrowing in the case
of a fixed rate Bid Borrowing and on the third Business Day prior to the date of
the proposed Bid Borrowing in the case of a Eurodollar Rate Bid Borrowing), and
(VII) any other terms to be applicable to such Bid Borrowing, not later than
9:00 A.M. (New York City time) (x) at least one Business Day prior to the
proposed Bid Borrowing if the Company shall specify in the Notice of Bid
Borrowing that the rates of interest to be offered by US Lenders shall be fixed
rates and (y) at least three Business Days prior to the proposed Bid Borrowing,
if the Company shall instead specify in the Notice of Bid Borrowing that the
rates to be offered by the US Lenders shall be a margin above or below the
Eurodollar Rate.  The Agent shall in turn notify each US Lender of each request
for a Bid Borrowing received by it from the Company by sending such Lender a
copy of the related Notice of Bid Borrowing.
 
26

--------------------------------------------------------------------------------


(B)           Each US Lender shall, if, in its sole discretion, it elects to do
so, irrevocably offer to make one or more Bid Advances to the Company as part of
such proposed Bid Borrowing at a rate or rates of interest, with maturity date
or dates, and with a maximum principal amount that may be accepted by the
Company, each as specified by such Lender in its sole discretion, by notifying
the Agent (which shall give prompt notice thereof to the Company) by telephone
before 9:30 A.M. (New York City time), confirmed in writing before 10:30 A.M.
(New York City time), (I) on the date of such proposed Bid Borrowing, if the
Company shall have specified in the Notice of Bid Borrowing that the rates of
interest to be offered by the US Lenders were to be fixed rates per annum and
(II) on the second Business Day prior to the proposed Bid Borrowing, if the
Company shall have instead specified in the Notice of Bid Borrowing that the
rates of interest to be offered by the US Lenders were to be Eurodollar Rates,
of the maximum amount of each Bid Advance which such Lender would be willing to
make as part of such proposed Bid Borrowing (which amounts may, subject to the
proviso to the first sentence of this Section 2.02(c), exceed such Lender’s US
Commitment), the rate or rates of interest and maturity date or dates therefor
and such Lender’s Applicable Lending office with respect to such Bid Advance;
provided that if the Agent in its capacity as a US Lender shall, in its sole
discretion, elect to make any such offer, it shall notify the Company of such
offer at least 30 minutes before the time and on the date on which notice of
such election is to be given to the Agent by the other US Lenders.  If any US
Lender shall elect not to make such an offer, such Lender shall so notify the
Agent by telephone, confirmed immediately in writing, before 9:30 A.M. (New York
City time) on the date on which notice of such election is to be given to the
Agent by the other US Lenders and such Lender shall not be obligated to, and
shall not, make any Bid Advance as part of such Bid Borrowing; provided that the
failure by any US Lender to give such notice shall not cause such Lender to be
obligated to make any Bid Advance as part of such proposed Bid Borrowing.
 
(C)           The Company shall, in turn, not later than the time after which
the Company cannot accept the bid of any US Lender, as specified by the Company
in the Notice of Bid Borrowing delivered by it in respect of such proposed Bid
Borrowing, (I) on the date of such proposed Bid Borrowing, if the Company shall
have specified in the Notice of Bid Borrowing that the rates of interest to be
offered by the US Lenders were to be fixed rates per annum and (II) on the third
Business Day prior to the proposed Bid Borrowing, if the Company shall have
instead specified in the Notice of Bid Borrowing that the rates of interest to
be offered by the US Lenders were to be Eurodollar Rates, either,
 
27

--------------------------------------------------------------------------------


(x)           cancel such Bid Borrowing by giving the Agent notice by telephone,
confirmed immediately in writing, to that effect, or
 
(y)           accept one or more of the offers made by any US Lender or US
Lenders pursuant to paragraph (B) above, in ascending order of the effective
cost to the Company (and if two or more of such offers have an equal effective
cost to the Company, the Company shall accept each such equal offer in the
proportion that the amount of each such equal offer bears to the aggregate
amount of all offers at such equal effective cost made by the US Lenders making
such equal offers), provided if the order referred to above would result in the
acceptance of an offer by any US Lender in an aggregate amount of less than
US$5,000,000, the Company shall accept such amounts as, in its discretion, it
chooses to ensure that no offer of a US Lender is accepted for an aggregate
amount of less than US$5,000,000; such acceptance shall be made by the Company
giving notice by telephone, confirmed immediately in writing, to the Agent of
the amount of each Bid Advance (which amount shall be equal to or less than the
maximum amount notified to the Company by such Lender for such Bid Advance
pursuant to paragraph (B) above) to be made by such Lender as part of such Bid
Borrowing, and reject any remaining offers made by US Lenders pursuant to
paragraph (B) above by giving the Agent notice to that effect.
 
(D)           If the Company notifies the Agent that such Bid Borrowing is
cancelled pursuant to paragraph (C)(x) above, the Agent shall give prompt notice
thereof to the US Lenders and such Bid Borrowing shall not be made.
 
(E)           If the Company accepts one or more of the offers made by any US
Lender or US Lenders pursuant to paragraph (C)(y) above, the Agent shall in turn
promptly notify by telephone, confirmed immediately in writing, (I) each US
Lender that has made an offer as described in paragraph (B) above, of the date
and aggregate amount of such Bid Borrowing and whether or not any offer or
offers made by such Lender pursuant to paragraph (B) above have been accepted by
the Company, (II) each US Lender that is to make a Bid Advance as part of such
Bid Borrowing, of the amount of each Bid Advance to be made by such Lender as
part of such Bid Borrowing, and (III) each US Lender that is to make a Bid
Advance as part of such Bid Borrowing, upon receipt, that the Agent has received
forms of documents appearing to fulfill the applicable conditions set forth in
Article III.  Each US Lender that is to make a Bid Advance as part of such Bid
Borrowing shall, before 12:00 noon (New York City time) on the date of such Bid
Borrowing specified in the notice received from the Agent pursuant to clause (I)
of the preceding sentence or any later time when such Lender shall have received
notice from the Agent pursuant to clause (III) of the preceding sentence, make
available for the account of its Applicable Lending Office to the Agent at the
Agent’s Account, in same day funds, such Lender’s portion of such Bid
Borrowing.  Upon fulfillment of the applicable conditions set forth in Article
III and after receipt by the Agent of such funds, the Agent will make such funds
available to the Company at the Agent’s address referred to in Section
10.02.  Promptly after each Bid Borrowing the Agent will notify each US Lender
of the amount of the Bid Borrowing and the dates upon which such Bid Borrowing
commenced and will terminate.
 
28

--------------------------------------------------------------------------------


(E)           The Company shall indemnify each US Lender against any loss, cost,
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified for such Bid Borrowing the applicable conditions set
forth in Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired or maintained by such Lender to
fund the Bid Advance to be made by such Lender as part of such Bid Borrowing
when such Bid Advance, as a result of such failure, is not made on such
date.  Each US Lender claiming indemnity for such loss, cost or expense under
this subclause (D) shall provide, at the time of making such claim, the Company
(with a copy to the Agent) with reasonable details, including the basis for the
calculation thereof, of such loss, cost or expense, provided that, in the
absence of manifest error, the amount of such claim so notified shall be
conclusive and binding upon the Company.
 
(F)           In the case of a proposed Bid Borrowing comprised of Eurodollar
Rate related Bid Advances, the Agent shall, as soon as possible, notify the
Company and the US Lenders of the applicable Eurodollar Rate.
 
(ii)           Each Bid Borrowing shall be in an aggregate amount not less than
US$5,000,000 or an integral multiple of US$1,000,000 in excess thereof and,
following the making of such Bid Borrowing, shall not result in the limitations
set forth in the proviso to the first sentence of this Section 2.02(c) being
exceeded.
 
(iii)  Within the limits and on the conditions set forth in this Section
2.02(c), the Company may from time to time borrow under this Section 2.02(c),
repay or prepay pursuant to subsection (v) below, and reborrow prior to the
Termination Date under this Section 2.02(c); provided, that a Bid Borrowing
shall not be made within three Business Days of the date of any other Bid
Borrowing.
 
(iv)  The Company shall repay to the Agent for the account of each US Lender
which has made a Bid Advance on the maturity date of each Bid Advance (such
maturity date being that specified by the Company for repayment of such Bid
Advance in the related Notice of Bid Borrowing delivered pursuant to subsection
(i)(A) above and provided in the Bid Note evidencing such Bid Advance), the then
unpaid principal amount of such Bid Advance.  The Company shall have no right to
prepay any principal amount of any Bid Advance unless, and then only on the
terms, specified by the Company for such Bid Advance in the related Notice of
Bid Borrowing delivered pursuant to subsection (i)(A) above and provided in the
Bid Note evidencing such Bid Advance (or with the consent of the US Lender
holding such Bid Note).
 
(v)  The Company shall pay interest on the unpaid principal amount of each Bid
Advance from the date of such Bid Advance to the date the principal amount of
such Bid Advance is repaid in full, at the rate of interest for such Bid Advance
specified by the US Lender making such Bid Advance in its notice with respect
thereto delivered pursuant to subsection (i)(B) above, payable on the interest
payment date or dates specified by the Company for such Bid Advance in the
related Notice of Bid Borrowing delivered pursuant to subsection (i)(A) above,
as provided in the Bid Note evidencing such Bid Advance; provided that any
amount of principal which is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to 1-1/2% per annum above the Base Rate.
 
29

--------------------------------------------------------------------------------


(vi)  The Indebtedness of the Company resulting from each Bid Advance made to
the Company as part of a Bid Borrowing shall be evidenced by a separate Bid Note
of the Company payable to the order of the US Lender making such Bid Advance.
 
SECTION 2.03.  Fees.  (a) Facility Fee.  The Company agrees to pay to the Agent
for the account of each Lender a facility fee on the average daily aggregate
amount of the Lenders’ US Commitments and Canadian Commitments from the date
hereof in the case of each Bank and from the effective date specified in the
Assignment and Acceptance or Assumption Agreement pursuant to which it became a
Lender in the case of each other Lender until the Termination Date at the
Facility Fee Rate, payable quarterly in arrears and on the Termination Date.
 
(b)           Letter of Credit Fees.  (i) The Company shall pay to the Agent for
the account of each US Lender a commission on such Lender’s Pro Rata Share of
the average daily aggregate Available Amount of all Letters of Credit
outstanding from time to time at a rate per annum equal to the sum of the
Applicable Margin for Eurodollar Rate Advances plus the Utilization Fee Rate, if
applicable, payable quarterly in arrears and on the Termination Date.
 
(ii)           The Company shall pay to each Issuing Bank, for its own account,
a fronting fee equal to 0.125% of the Available Amount of each Letter of Credit
issued by such Issuing Bank, payable quarterly in arrears, and shall pay such
other commissions, issuance fees, transfer fees and other fees and charges in
connection with the issuance or administration of each Letter of Credit as the
Company and such Issuing Bank shall agree.
 
(c)           Agent’s Fees.  The Company shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Company and the
Agent.
 
SECTION 2.04.  Reduction, Increase and Extension of the Commitments/Substitution
of Banks.  (a)  The Company shall have the right, upon at least two Business
Days’ notice to the Agent, to terminate in whole or permanently reduce ratably
in part the Canadian Commitments or the US Commitments of the Lenders or of the
Issuing Banks, provided that (i) each partial reduction shall be in the
aggregate amount of US$10,000,000 (or, in the case of the Canadian Commitments,
US$5,000,000) or an integral multiple of US$1,000,000 in excess thereof and (ii)
any notice of termination may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Company (by notice to the Agent) if such condition is not
satisfied.
 
(b)           Not later than the date 45 days prior to the Termination Date then
in effect, the Company may deliver to the Agent a notice requesting that the
Commitments be extended to such date as the Company may specify in such notice
(the “Extended Termination Date”), and the Agent shall promptly forward such
notice to the Lenders.  Within 10 days after its receipt of any such notice,
each Lender shall notify the Agent of its willingness or unwillingness so to
extend its Commitment(s).  Any Lender which shall fail so to notify the Agent
within such period shall be deemed to have declined to extend its
Commitment.  In the event that Lenders having US Commitments equal to
US$100,000,000 or more shall be willing to extend their respective US
Commitments, the Agent shall so notify the Company and each Lender and the
Termination Date for each consenting Lender (including consenting Canadian
Lenders) shall without further action be extended to the Extended Termination
Date.  In the event that any Lender shall be unwilling to extend its
Commitment(s), the Commitment(s) of such Lender will not be extended and the
Termination Date as to that Lender shall remain unchanged.
 
30

--------------------------------------------------------------------------------




                                (c)           Optional Termination and
Substitution of Lenders.  The Company may, upon not less than two Business Days
prior notice to a Lender or Lenders, terminate in whole the Commitment(s) of
such Lender or Lenders and arrange in respect of each terminated Lender for one
or more bank or banks (“Assuming Lender or Lenders”), which may include one or
more of the Lenders, but no Lender shall have any obligation, to assume a
Commitment equal to or Commitments in aggregate amount equal to the amount of
the Commitment of the terminated Lender, provided that no such termination shall
be made unless, at such time, no event has occurred and is continuing which
constitutes an Event of Default.  Such termination shall be effective (x) with
respect to each such terminated Lender’s US Commitment and Canadian Commitment,
on the date set forth in such notice, provided, however, that such date shall be
no earlier than two Business Days after receipt of such notice or (y) in the
event that an Advance is outstanding from such terminated Lender which is to be
paid in connection with such termination, on the last day of the then current
Interest Period relating to such Advance.  Such assumption shall be effective on
the date specified in (x) or (y) above, as the case may be, provided, however,
that each Assuming Lender shall have delivered to the other Lenders, on or prior
to such date, an agreement in form and substance satisfactory to the Company and
the Agent (an “Assumption Agreement”) in substantially the form of Exhibit E
hereto.  (The term “Lender” as used in this Agreement immediately following such
assumption shall include an Assuming Lender.)  Notwithstanding the provisions of
this Section 2.04(c), termination or substitution shall not be effective unless
the Assuming Lender meets, at the time of substitution, the criteria set forth
in this Agreement for an “Eligible Assignee.”
 
Upon the termination of a Lender’s Commitment(s) under this subsection 2.04(c),
the Company will pay or cause to be paid all principal of, and interest accrued
to the date of such payment on, Advances owing to such Lender and pay any fees
accrued to such Lender pursuant to the provisions of Section 2.03 with respect
to the Commitment which is terminated, any amounts payable pursuant to the
provisions of Section 10.04 and any other amounts payable to such Lender
hereunder with respect to the Commitment which is terminated or Advances which
are paid; and upon such payments, the obligations of such Lender hereunder
shall, by the provisions hereof, be released and discharged, and it shall be
deemed to have relinquished its rights under this Agreement (other than any
rights under Section 10.06).
 
(d)           Increase in Aggregate of the Commitments.  (i)  The Company may at
any time but in any event not more than twice in any calendar year prior to the
Termination Date, by notice to the Agent, request that the aggregate amount of
the US Commitments and/or Canadian Commitments be increased by an amount of
US$10,000,000 (or in the case of an increase of the Canadian Commitments,
US$5,000,000) or an integral multiple thereof (each, a “Commitment Increase”) to
be effective as of a date that is at least 90 days prior to the scheduled
Termination Date then in effect (the “Increase Date”) as specified in the
related notice to the Agent; provided, however, that (A) in no event shall the
aggregate amount of the Commitments at any time exceed US$300,000,000, (B) in no
event shall the aggregate amount of the Canadian Commitments at any time exceed
US$50,000,000 and (C) no Event of Default, or any event which, with the giving
of notice or lapse of time, or both, would constitute an Event of Default, shall
have occurred and be continuing on such Increase Date.  The Agent shall notify
the applicable Lenders and such other Eligible Assignees as the Company may
identify thereof promptly of a request by the Company for a Commitment Increase,
which notice shall include (x) the proposed amount of such requested Commitment
Increase, (y) the proposed Increase Date and (iii) the date by which Lenders
wishing to participate in the Commitment Increase must commit to any increase in
the amount of their respective Commitments, which date shall not be less than
ten Business Days from the date of delivery of such notice to the Lenders (the
“Commitment Date”).  Each such Lender that is willing to increase its existing
US Commitment or existing Canadian Commitment hereunder (an “Increasing Lender”)
and each such Eligible Assignee that agrees to participate in such Commitment
Increase as an Assuming Lender, in its sole discretion, shall give written
notice to the Agent on or prior to the Commitment Date of the amount by which it
is willing to increase its Commitment or to participate in such Commitment
Increase; providedfurther that the minimum Commitment of each such Assuming
Lender that becomes a party to this Agreement pursuant to this Section 2.05(d),
shall be at least equal to US$5,000,000.  If agreement is reached on or prior to
the Commitment Date with any Increasing Lenders and Assuming Lenders as to a
Commitment Increase (which may be less than but not greater than specified in
the applicable notice from the Company), such agreement to be evidenced by a
notice in reasonable detail from the Company to the Agent on or prior to the
Commitment Date, such Assuming Lenders, if any, shall become Lenders hereunder
as of the Increase Date and the Commitments of such Increasing Lenders and such
Assuming Lenders shall become or be, as the case may be, as of the Increase
Date, the amounts specified in such notice; provided that:
 
31

--------------------------------------------------------------------------------


(1)           the Agent shall have received (with copies for each Lender,
including each such Assuming Lender) by no later than 10:00 A.M. (New York City
time) on the Increase Date a copy, certified on the Increase Date by the
Secretary, an Assistant Secretary or a comparable official of the Company, of
the resolutions adopted by the Board of Directors of the Company authorizing
such Commitment Increase;
 
(2)           each such Assuming Lender shall have delivered to the Agent, by no
later than 10:00 A.M. (New York City time) on the Increase Date, an appropriate
Assumption Agreement, duly executed by such Assuming Lender and the Company; and


(3)           each such Increasing Lender shall have delivered to the Agent by,
no later than 10:00 A.M. (New York City time) on the Increase Date, (A) its
existing Revolving Note and (B) confirmation in writing satisfactory to the
Agent as to its increased Commitment.


(ii)           In the event that the Agent shall have received notice from the
Company as to its agreement to a Commitment Increase on or prior to the
Commitment Date and each of the actions provided for in clauses (1) through (3)
above shall have occurred prior to 10:00 A.M. (New York City time) on the
Increase Date to the satisfaction of the Agent, the Agent shall notify the
Lenders (including any Assuming Lenders) and the Company of the occurrence of
such Commitment Increase by telecopier promptly and in any event no later than
1:00 P.M. (New York City time) on the Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
Assuming Lender.  If (x) Advances are outstanding under the applicable increased
Commitments and (y) the applicable Commitment Increase is not ratable among the
Canadian Lenders or the US Lenders, as applicable, each Increasing Lender and
each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender’s ratable portion of
the applicable Revolving Borrowings then outstanding (calculated based on its
applicable Commitment as a percentage of the aggregate applicable Commitments
after giving effect to the relevant Commitment Increase) and, in the case of
such Increasing Lender, an amount equal to the excess of (i) such Increasing
Lender’s ratable portion of the Revolving Borrowings then outstanding
(calculated based on its applicable Commitment as a percentage of the aggregate
applicable Commitments outstanding after giving effect to the relevant
Commitment Increase) over (ii) such Increasing Lender’s ratable portion of the
Revolving Borrowings then outstanding (calculated based on its applicable
Commitment (without giving effect to the relevant Commitment Increase) as a
percentage of the aggregate applicable Commitments (without giving effect to the
relevant Commitment Increase).  After the Agent’s receipt of such funds from
each such Increasing Lender and each such Assuming Lender, the Agent will
promptly thereafter cause to be distributed like funds to the other Lenders for
the account of their respective Applicable Lending Offices in an amount to each
other Lender such that the aggregate amount of the outstanding Revolving
Advances owing to each Lender after giving effect to such distribution equals
such Lender’s ratable portion of the Revolving Borrowings then outstanding
(calculated based on its applicable Commitment as a percentage of the aggregate
applicable Commitments outstanding after giving effect to the relevant
Commitment Increase).
 
32

--------------------------------------------------------------------------------


(iii)           In the event that (A) the Agent shall not have received notice
from the Company as to such agreement on or prior to the Commitment Date, (B)
the Company shall, by notice to the Agent prior to the Increase Date, withdraw
its proposal for a Commitment Increase or (C) any of the actions provided for
above in clauses (i)(1) through (i)(3) shall not have occurred by 10:00 A.M.
(New York City time) on the Increase Date, such proposal by the Company shall be
deemed not to have been made.  In such event, any actions theretofore taken
under clauses (i)(1) through (i)(3) above shall be deemed to be of no effect and
all the rights and obligations of the parties shall continue as if no such
proposal had been made.
 
SECTION 2.05.  Repayment.  (a)  Each Borrower shall repay to the Agent (or the
Sub-Agent, as applicable) for the ratable account of the applicable Lenders the
principal amount of each Revolving Advance owing by such Borrower on the
Termination Date.
 
(b)  The obligations of the Company under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Company is without prejudice to, and does not constitute a waiver of, any rights
the Company might have or might acquire as a result of the payment by any Lender
of any draft or the reimbursement by the Company thereof):
 
33

--------------------------------------------------------------------------------


(i)           any lack of validity or enforceability of this Agreement, any
Note, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);
 
(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Company in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;
 
(iii)           the existence of any claim, set-off, defense or other right that
the Company may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
 
(iv)           any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
 
(v)           payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
 
(vi)           any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Company in respect of the L/C Related
Documents; or
 
(vii)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company or a guarantor.
 
SECTION 2.06.  Interest.  Each Borrower shall pay interest on the unpaid
principal amount of each Revolving Advance owing by it to each Lender from the
date of such Revolving Advance until such principal amount shall be paid in
full, at the following rates per annum:
 
(a)  Base Rate Advances.  If such Revolving Advance is a Base Rate Advance, a
rate per annum equal at all times to the sum of the Base Rate in effect from
time to time, plus the Applicable Margin, plus the Utilization Fee Rate, if
applicable, payable in arrears on (i) the last day of each quarter and (ii) the
date such Base Rate Advance shall be paid in full; provided that any amount of
principal which is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to 1-1/2% per annum above the Base Rate.
 
34

--------------------------------------------------------------------------------


(b)  Canadian Prime Rate Advances.  If such Revolving Advance is a Canadian
Prime Rate Advance, a rate per annum equal at all times to the sum of the
Canadian Prime Rate in effect from time to time, plus the Applicable Margin,
plus the Utilization Fee Rate, if applicable, payable in arrears on (i) the last
day of each quarter and (ii) the date such Canadian Prime Rate Advance shall be
paid in full; provided that any amount of principal which is not paid when due
(whether at stated maturity, by acceleration or otherwise) shall bear interest,
from the date on which such amount is due until such amount is paid in full,
payable on demand, at a rate per annum equal at all times to 1-1/2% per annum
above the Canadian Prime Rate.
 
(c)  Eurodollar Rate Advances.  If such Revolving Advance is a Eurodollar Rate
Advance, a rate per annum equal at all times during the Interest Period for such
Revolving Advance to the sum of the Eurodollar Rate for such Interest Period,
plus the Applicable Margin plus the Utilization Fee Rate, if applicable, payable
in arrears on (A) if the Interest Period in respect of such Advance is less than
or equal to three months, the last day of such Interest Period, or (B) if the
Interest Period in respect of such Advance is greater than three months, the
last day of each three-month period (beginning the first day of such Interest
Period) occurring during that Interest Period, and also on the last day of such
Interest Period; provided that any amount of principal which is not paid when
due (whether at stated maturity, by acceleration or otherwise) shall bear
interest, from the date on which such amount is due until such amount is paid in
full, payable on demand, at a rate per annum equal at all times to 1 1/2% per
annum above the Base Rate in effect from time to time.
 
SECTION 2.07.  Additional Interest on Eurodollar Rate Advances.  Each Borrower
shall pay to the Agent (or to the Sub-Agent, in the case of Eurodollar Rate
Advances made by Canadian Lenders) for the account of each Lender additional
interest on the unpaid principal amount of each Eurodollar Rate Advance of such
Lender made to such Borrower, from the date of such Revolving Advance until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for the
Interest Period for such Revolving Advance from (ii) the rate obtained by
dividing such Eurodollar Rate by a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage of such Lender for such Interest Period, payable on each
date on which interest is payable on such Revolving Advance.  Such additional
interest shall be determined by such Lender and notified to the applicable
Borrower and the Agent or the Sub-Agent, as applicable.  Each Lender notifying
the applicable Borrower and the Agent or the Sub-Agent, as applicable, of such
additional interest shall provide the applicable Borrower (with a copy to the
Agent or the Sub-Agent, as applicable), at the time of such notification, with
reasonable details, including the basis for the calculation thereof, of such
additional interest, provided that, in the absence of manifest error, the amount
of such additional interest so notified shall be conclusive and binding upon
such Borrower.
 
SECTION 2.08.  Interest Rate Determination.  (a)  If the Eurodollar Rate cannot
be determined by reference to the Reuters Screen LIBOR01 Page or any successor
page (as provided in the definition of “Eurodollar Rate”), each Reference Bank
agrees to furnish to the Agent timely information for the purpose of determining
each Eurodollar Rate.  Subject to Section 2.02(a)(ii)(B), if any of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Bank.
 
35

--------------------------------------------------------------------------------


(b)  The Agent shall give prompt notice to the applicable Borrower and the
applicable Lenders of the applicable interest rate determined by the Agent (or
the Sub-Agent, as the case may be) for purposes of Section 2.06(a), (b) or (c),
and the applicable rate, if any, furnished by each Reference Bank for the
purpose of determining the applicable interest rate or, in the case of Section
2.02(c), applicable Eurodollar Rate under Sections 2.02(c) or 2.06(c).
 
SECTION 2.09.  Prepayments.  (a)  The Borrowers shall have no right to prepay
any principal amount of any Revolving Advances other than as provided in
subsection (b) or (c) below.
 
(b)  Each Borrower may, (i) upon same-day notice in the case of Base Rate
Advances or Canadian Prime Rate Advances or (ii) upon at least two Business
Days’ notice in the case of Eurodollar Rate Advances, to the Agent (or the
Sub-Agent, as the case may be) stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given such Borrower shall,
prepay the outstanding principal amounts of the Revolving Advances comprising
part of the same Revolving Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (i) each partial prepayment shall be in an aggregate
principal amount not less than the Borrowing Minimum or the Borrowing Multiple
in excess thereof and (ii) in the event of any such prepayment of a Eurodollar
Rate Advance, the applicable Borrower shall be obligated to reimburse the Banks
in respect thereof pursuant to Section 10.04(b).
 
(c)           (i)  On the date of any termination or reduction of US Commitments
or Canadian Commitments pursuant to this Agreement, the applicable Borrower
shall pay or prepay so much of the Advances as shall be necessary in order that
the aggregate US Usage will not exceed the aggregate US Commitments and that the
aggregate principal amount of Canadian Advances will not exceed the aggregate
Canadian Commitments, in each case after giving effect to such termination or
reduction.
 
(ii)           If, on any date, the Sub-Agent notifies the Borrowers that, on
any interest payment date, the sum of (A) the aggregate principal amount of all
Canadian Advances denominated in US Dollars plus (B) the Equivalent in US
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Advances denominated in Canadian
Dollars plus the sum of the Face Amount of all Bankers’ Acceptances and BA
Equivalent Notes denominated in Canadian Dollars then outstanding exceeds 105%
of the aggregate Canadian Commitments of the Canadian Lenders on such date, each
Borrower shall, as soon as practicable and in any event within two Business Days
after receipt of such notice, (x) prepay the outstanding principal amount of any
Advances (other than BA Advances) owing by such Borrower in an aggregate amount
sufficient to reduce such sum to an amount not to exceed 100% of the aggregate
Canadian Commitments of the Canadian Lenders on such date, and (y) to the extent
necessary after the Borrowers have made all prepayments required pursuant to
clause (x), the Canadian Borrower shall cash collateralize the outstanding
Bankers’ Acceptances and BA Equivalent Notes in accordance with Section 2.16(n)
in any aggregate amount sufficient to reduce such sum to an amount not to exceed
100% of the aggregate Canadian Commitments of the Canadian Lenders on such date.
 
36

--------------------------------------------------------------------------------


(iii)           Each prepayment made pursuant to this Section 2.09(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid.  The Agent shall give prompt notice of any prepayment
required under this Section 2.09(b) to the Company and the Lenders.
 
SECTION 2.10.  Increased Costs.  (a)  If, due to either (i) the introduction of
or any change made after the date of this Agreement (other than any change by
way of imposition or increase of reserve requirements, in the case of Eurodollar
Rate Advances, included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation of any law or regulation by any court, authority or agency, or
any other governmental, judicial or regulatory body, or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) made after the date of this Agreement,
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding or maintaining Eurodollar Rate Advances or of agreeing to issue
or of issuing or maintaining or participating in Letters of Credit or of
purchasing, accepting or maintaining Bankers’ Acceptances or BA Equivalent
Notes, then the applicable Borrower shall from time to time, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent (or the
Sub-Agent, as the case may be) for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost.  Each Lender
demanding payment of such amount shall provide, at the time of making such
demand, the applicable Borrower and the Agent with reasonable details, including
the basis for the calculation thereof, of such increase, provided that, in the
absence of manifest error, the amount so notified shall be conclusive and
binding upon such Borrower.
 
(b)  If any Lender determines (in good faith) that compliance with change in any
law or regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) made after the
date of this Agreement affects or would affect the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such capital is increased by or based upon the
existence of such Lender’s commitment to lend hereunder and other commitments of
this type, then, upon demand by such Lender (with a copy of such demand to the
Agent), the applicable Borrower shall immediately pay to the Agent (or the
Sub-Agent, as the case may be) for the account of such Lender, from time to time
as specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend, to accept, purchase, maintain loans, and/or
discount Bankers’ Acceptances or BA Equivalent Notes or to issue or participate
in Letters of Credit hereunder or to the issuance or maintenance of or
participation in any Letters of Credit.  Each Lender demanding payment of such
amount shall provide, at the time of making such demand, the applicable Borrower
and the Agent with reasonable details, including the basis for the calculation
thereof, of such increase, provided that, in the absence of manifest error, the
amount so notified shall be conclusive and binding upon such Borrower.
 
37

--------------------------------------------------------------------------------


(c)  Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred
more than 270 days prior to the date that such Lender notifies the applicable
Borrower and the Agent of any event described in paragraph (a) or (b) of this
Section (a “Change in Law”) which gives rise to such increased costs and of such
Lender’s intention to claim compensation therefor; providedfurther that, if the
Change in Law giving rise to such increased costs is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
(d)  Notwithstanding the foregoing provisions of this Section, a Lender shall
not be entitled to compensation pursuant to this Section in respect of any Bid
Advances if the Change in Law which would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Notice of Bid Borrowing pursuant to which such Advance was made.
 
(e)  If any Lender requests compensation under this Section, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Advances hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to this Section and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender.  The Company hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
 
(f)  If any Lender requests compensation under this Section, then the Company
may, at its sole expense and effort, upon notice to such Lender require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.02), all its interests, rights and
obligations under this Agreement (other than any outstanding Bid Advances held
by it) to an assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (i) at the
time the Company requires such an assignment, no event has occurred and is
continuing which constitutes an Event of Default, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Advances
(other than Bid Advances), accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation under this Section, such assignment will result in
a reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Company to
require such assignment and delegation cease to apply.
 
SECTION 2.11.  Payments and Computations.  (a)  Each Borrower shall make each
payment required to be made by it hereunder and under the Notes, irrespective of
any right of counterclaim or set-off, not later than 1:00 P.M. (New York City
time) on the day when due, in the case of US Advances to the Agent and, in the
case of Canadian Advances, to the Sub-Agent, in each case for the account of the
applicable Lender at the applicable Agent’s Account in same day funds.  The
Agent (or the Sub-Agent, as the case may be) will promptly thereafter cause to
be distributed like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Section 2.02(c),
2.07, 2.10, 2.14 or 10.04(b)) to the Lenders entitled thereto for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement.  Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 9.02(d), from and after the effective date specified in each
Assignment and Acceptance, the Agent (or the Sub-Agent, as the case may be)
shall make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
 
38

--------------------------------------------------------------------------------


(b)           All computations of interest with respect to the Revolving
Advances based on clause (a) of the definition of Base Rate or on the Canadian
Prime Rate and of fees (other than the facility fee) shall be made by the Agent
(or the Sub-Agent, as the case may be) on the basis of a year of 365 or 366
days, as the case may be, and all computations of interest (i) with respect to
the Bid Advances, (ii) with respect to the Revolving Advances based on clause
(b) of the definition of Base Rate, the Eurodollar Rate or the Federal Funds
Rate, (iii) letter of credit commissions, (iv) the facility fee and (v) pursuant
to Section 2.07 shall be made by the Agent on the basis of a year of 360 days,
in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest, fee or
commission is payable.  Each determination by the Agent (or, in the case of
Section 2.07, by a Lender) of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.
 
(c)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day or, in the case of payments in
respect of Canadian Advances, other than a Canadian Business Day, such payment
shall be made on the next succeeding Business Day or Canadian Business Day, as
the case may be, and such extension of time shall in such case be included in
the computation of payment of interest and fees, as the case may be; provided,
however, if such extension would cause payment of interest on or principal of
Eurodollar Rate Advances to be made in the next following calendar month, such
payment, shall be made on the next preceding Business Day or Canadian Business
Day, as the case may be.
 
(d)           Unless the Agent (or the Sub-Agent, as the case may be) shall have
received notice from the applicable Borrower prior to the date on which any
payment is due to the Lenders hereunder that such Borrower will not make such
payment in full, the Agent (or the Sub-Agent, as the case may be) may assume
that such Borrower has made such payment in full to the Agent (or the Sub-Agent,
as the case may be) on such date and the Agent (or the Sub-Agent, as the case
may be) may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender.  If
and to the extent the applicable Borrower shall not have so made such payment in
full to the Agent (or the Sub-Agent, as the case may be), each Lender shall
repay to the Agent (or the Sub-Agent, as the case may be) forthwith on demand
such amount distributed to such Lender together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Agent, in the case of payments made in US
Dollars at the Federal Funds Rate and in the case of payments made in Canadian
Dollars, at the Canadian Interbank Rate.
 
39

--------------------------------------------------------------------------------


(e)           For the purposes of the Interest Act (Canada) and disclosure under
such act, whenever any interest or fees to be paid under this Agreement are to
be calculated on the basis of a year of 365 days or 360 days or any other period
of time that is less than a calendar year, the yearly rate of interest to which
the rate determined pursuant to such calculation is equivalent is the rate so
determined multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by either 365, 360 or such other
period of time, as the case may be.
 
(f)           Notwithstanding any provision of this Agreement, in no event shall
the aggregate “interest” (as defined in section 347 of the Criminal Code
(Canada)) payable under this Agreement exceed the effective annual rate of
interest on the “credit advanced” (as defined in that section) under this
Agreement lawfully permitted by that section and, if any payment, collection or
demand pursuant to this Agreement in respect of “interest” (as defined in that
section) is determined to be contrary to the provisions of that section, such
payment, collection or demand shall be deemed to have been made by mutual
mistake of the Borrowers, the Agent, the Sub-Agent and the Lenders and the
amount of such payment or collection shall be refunded to the applicable
Borrower.  For the purposes of this Agreement, the effective annual rate of
interest shall be determined in accordance with generally accepted actuarial
practices and principles over the relevant term and, in the event of dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Agent will be prima facie evidence of such rate.
 
SECTION 2.12.  Evidence of Indebtedness.  (a)  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Revolving
Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of Revolving Advances.  Each Borrower agrees that upon
notice by any Lender to such Borrower (with a copy of such notice to the Agent)
to the effect that a Revolving Note is required or appropriate in order for such
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
the Revolving Advances owing to, or to be made by, such Lender, such Borrower
shall promptly execute and deliver to such Lender a Revolving Note payable to
the order of such Lender, in the case of the Company, in a principal amount up
to the US Commitment of such Lender and in the case of the Canadian Borrower, in
a principal amount up to the Canadian Commitment of such Lender.
 
(b)           The Register maintained by the Agent pursuant to Section 9.02(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assignment and Acceptance delivered to and accepted by it, (iii) the amount
of any principal or interest due and payable or to become due and payable from
each Borrower to each Lender hereunder and (iv) the amount of any sum received
by the Agent (or the Sub-Agent, as the case may be) from each Borrower hereunder
and each Lender’s share thereof.
 
40

--------------------------------------------------------------------------------


(c)           Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be primafacie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrowers to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrowers under this
Agreement.
 
SECTION 2.13.  Sharing of Payments, Etc.  (a)  If any US Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the US Advances owing by the Company to it
(other than pursuant to Section 2.04(b), 2.04(c), 2.07, 2.10 or 2.14) in excess
of its ratable share of payments on account of the Revolving Advances made to
the Company obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders such participations in the Revolving Advances made to the
Company owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them, provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.  The Company agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.13
may, to the fullest extent permitted by law, exercise all its rights of payment
with respect to such participation as fully as if such Lender were the direct
creditor of the Company in the amount of such participation.
 
(b)           If any Canadian Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of the Revolving Advances owing by any Borrower to it
(other than pursuant to Section 2.04(b), 2.04(c), 2.07, 2.10 or 2.14) in excess
of its ratable share of payments on account of the Revolving Advances made to
the Borrowers obtained by all the Canadian Lenders, such Lender shall forthwith
purchase from the other Canadian Lenders such participations in the Revolving
Advances made to such Borrower owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them,
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  Each Borrower
agrees that any Canadian Lender so purchasing a participation from another
Canadian Lender pursuant to this Section 2.13 may, to the fullest extent
permitted by law, exercise all its rights of payment with respect to such
participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation.
 
41

--------------------------------------------------------------------------------


SECTION 2.14.  Taxes.  (a)  Any and all payments by each Borrower to or for the
account of any Lender or the Agent (or the Sub-Agent, as the case may be)
hereunder or under the Notes shall be made, in accordance with Section 2.11,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender and the Agent (or the
Sub-Agent, as the case may be), (x) taxes imposed on its income, and franchise
taxes imposed on it, and any liability arising therefrom or with respect
thereto, by the United States or any State or other political subdivision
thereof, by Canada or any Province or other political subdivision thereof or by
the jurisdiction under the laws of which such Lender or the Agent or Sub-Agent
(as the case may be) is organized or any political subdivision thereof and (y)
taxes imposed on its income, and franchise taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as
“Taxes”).  If any Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder or under any Note to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or the Agent or the Sub-Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions
and (iii) such Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
 
(b)  In addition, the Company agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement or the Notes (hereinafter referred to as “Other Taxes”).
 
(c)  The Company will indemnify each Lender and the Agent and the Sub-Agent for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.14) paid by such Lender or the Agent or the Sub-Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted.  This indemnification shall be made within 30
days from the date such Lender or the Agent or the Sub-Agent (as the case may
be) makes written demand therefor.  If a Lender or the Agent receives an
indemnification payment from the Company in accordance with this subsection (c)
and such Lender subsequently receives from the applicable jurisdiction a payment
(or a substantially equivalent benefit) of all or a portion of the amount of
Taxes or Other Taxes or liability with respect to which such indemnity payment
was made, such Lender shall promptly turn over (without interest) to the Company
the amount of such repayment (or such equivalent benefit).
 
(d)  Within 30 days after the date of any payment of Taxes, the applicable
Borrower will furnish to the Agent, at its address referred to in Section 10.02,
the original or a certified copy of a receipt evidencing payment thereof.  If no
Taxes are payable in respect of any payment hereunder or under the Notes, the
Borrowers will, if reasonably requested by a Lender or the Agent or the
Sub-Agent furnish to the Agent, at such address, a certificate from each
appropriate taxing authority, or an opinion of counsel acceptable to the Agent,
in either case stating that such payment is exempt from or not subject to Taxes.
 
42

--------------------------------------------------------------------------------


(e)  Each Lender shall initially designate one or more Applicable Lending
Offices that will avoid the need for payment of additional amounts by the
Borrowers pursuant to this Section 2.14 and, furthermore, any Lender claiming
any additional amounts payable pursuant to this Section 2.14 shall use its best
efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending office if the
making of such a change would avoid the need for, or reduce the amount of, any
such additional amounts which may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
 
(f)  Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the applicable Borrower, at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by such
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
 
(g)  Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.14 shall survive the payment in full of principal and interest
hereunder and under the Notes.
 
SECTION 2.15.  Interest Elections.  (a)  Each Revolving Borrowing initially
shall be of the Type specified in the applicable Notice of Revolving Borrowing
and, in the case of a Eurodollar Rate Revolving Borrowing, shall have an initial
Interest Period as specified in such Notice of Revolving Borrowing, provided,
that each Revolving Advance made as a result of a drawing under a Letter of
Credit shall be a Base Rate Advance unless and until each US Lender shall have
acquired participations equal to such Lender’s Pro Rata Share of the amount
drawn under such Letter of Credit pursuant to Section 2.02(b)(ii) (after which
time the Company shall be entitled, pursuant to the immediately succeeding
sentence, to convert any such Base Rate Advance to a Eurodollar Rate
Advance).  Thereafter, subject to the provisions of Section 2.16 with respect to
Bankers’ Acceptances and BA Equivalent Notes, the applicable Borrower may elect
to convert such Revolving Borrowing to a different Type of Revolving Advance
denominated in the same currency or to continue such Revolving Borrowing and, in
the case of a Eurodollar Rate Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The applicable Borrower may elect
different options with respect to different portions of the affected Revolving
Borrowing, in which case each such Revolving Borrowing shall be allocated
ratably among the Lenders having made the Revolving Advances comprising such
Revolving Borrowing, and the Revolving Advances comprising each such portion
shall be considered a separate Revolving Borrowing.  This Section shall not
apply to Bid Borrowings, which may not be converted or continued.
 
(b)  To make an election pursuant to this Section, the applicable Borrower shall
notify the Agent (or the Sub-Agent, as the case may be) of such election by
telephone by the time that a Notice of Revolving Borrowing would be required
under Section 2.02 if such Borrower were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the Agent (or
the Sub-Agent, as the case may be) of a written Interest Election Request signed
by the applicable Borrower.
 
43

--------------------------------------------------------------------------------


(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i)  the Revolving Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Revolving
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Revolving Borrowing);
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii)  the Type of Revolving Advances comprising such Revolving Borrowing; and
 
(iv)  in the case of a Eurodollar Rate Advance, the Interest Period for each
such Revolving Advance.
 
If any such Interest Election Request requests a Eurodollar Rate Revolving
Borrowing but does not specify an Interest Period, the applicable Borrower shall
be deemed to have selected an Interest Period of one month’s duration.
 
(d)  If a Borrower fails to deliver a timely Interest Election Request with
respect to a Revolving Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Revolving Borrowing is repaid as provided
herein, at the end of such Interest Period such Revolving Borrowing shall be
continued as or converted to a Base Rate Revolving Borrowing.
 
(e)           If, after the occurrence and during the continuance of any Event
of Default, the Majority Lenders so direct, (i) each Eurodollar Rate Advance
will automatically, on the last day of the then existing Interest Period
therefor, be converted into Base Rate Advances and (ii) the obligation of the
Lenders to make, or to convert Advances into, Eurodollar Rate Advances shall be
suspended.
 
SECTION 2.16.  Drawings of Bankers’ Acceptances and BA Equivalent
Notes.  (a)  Request for Drawing.  Each Drawing shall be made on notice, given
not later than 11:00 A.M. (New York City time) on a Canadian Business Day at
least two Canadian Business Days prior to the date of the proposed Drawing, by
the Canadian Borrower to the Sub-Agent, which shall give each Canadian Lender
prompt notice thereof by telecopier.  Each notice of a Drawing shall be in
writing (including by telecopier), in substantially the form of Exhibit B
hereto, specifying therein the requested (i) date of such Drawing (which shall
be a Canadian Business Day), (ii) aggregate Face Amount of such Drawing and
(iii) initial Maturity Date for each Bankers’ Acceptance and BA Equivalent Notes
comprising part of such Drawing; provided, however, that, if the Sub-Agent
determines in good faith (which determination shall be conclusive and binding
upon the Canadian Borrower) that the Drafts to be accepted and purchased as part
of any Drawing cannot, due solely to the requested aggregate Face Amount
thereof, be accepted and/or purchased ratably by the Canadian Lenders in
accordance with Section 2.01(c), then the aggregate Face Amount of such Drawing
(or the Face Amount of Bankers’ Acceptances and BA Equivalent Notes to be
created and purchased by any Canadian Lender) shall be reduced to such lesser
amount as the Sub-Agent determines will permit such Drafts comprising part of
such Drawing to be so accepted and purchased.  The Sub-Agent agrees that it
will, as promptly as practicable, notify the Canadian Borrower of the
unavailability of Bankers’ Acceptances.  Each Draft in connection with any
requested Drawing (A) shall be in a minimum amount of CN$1,000,000 or an
integral multiple of CN$100,000 in excess thereof, and (B) shall be dated the
date of the proposed Drawing.  Each Canadian Lender that is a BA Canadian Lender
shall, before 1:00 P.M. (Toronto time) on the date of each Drawing, complete one
or more Drafts in accordance with the related Notice of Borrowing, accept such
Drafts and purchase the Bankers’ Acceptances created thereby for the Drawing
Purchase Price and shall, before 1:00 P.M. (Toronto time) on such date, make
available for the account of its Applicable Lending Office to the Sub-Agent at
its appropriate Sub-Agent’s Account, in same day funds, the Drawing Purchase
Price payable by such Canadian Lender for such Drawing less the Stamping Fee
payable to such Canadian Lender with respect thereto under Section
2.16(b).  Each Non-BA Canadian Lender shall, in lieu of accepting its
proportionate amount of Bankers Acceptances forming part of a Drawing, make
available the Canadian Borrower a loan (a “BA Equivalent Note”) in Canadian
Dollars in an amount equal to the Drawing Purchase Price of the Bankers’
Acceptances that such Non-BA Canadian Lender would have been required to accept
if it were a BA Canadian Lender.  Each Non-BA Canadian Lender shall, before 1:00
P.M. (Toronto time) on the date of each Drawing, make available for the account
of its Applicable Lending Office to the Sub-Agent at its appropriate Agent’s
Account, in same day funds, the amount of the BA Equivalent Note, less an amount
equal to the Stamping Fee that would have been applicable to the BA Equivalent
Note had it been a Bankers’ Acceptance.  Upon the fulfillment of the applicable
conditions set forth in Section 3.03, the Sub-Agent will make the funds it has
received from the Canadian Lenders available to the Canadian Borrower requesting
such Drawing at the Sub-Agent’s address referred to in Section 10.02 or at the
applicable Payment Office, as the case may be.
 
44

--------------------------------------------------------------------------------


(b)  Stamping Fees.  The Canadian Borrower shall, on the date of each Drawing
and on the date of each renewal of any outstanding Bankers’ Acceptances or BA
Equivalent Notes, pay to the Sub-Agent, in Canadian Dollars, for the ratable
account of the Canadian Lenders accepting Drafts and purchasing Bankers’
Acceptances or making BA Equivalent Notes, the Stamping Fee with respect to such
Bankers’ Acceptances or corresponding BA Equivalent Notes.  The Canadian
Borrower irrevocably authorizes each such Canadian Lender to deduct the Stamping
Fee payable with respect to each Bankers’ Acceptance or BA Equivalent Notes of
such Canadian Lender from the Drawing Purchase Price payable by such Canadian
Lender in respect of such Bankers’ Acceptance or BA Equivalent Notes in
accordance with this Section 2.16 and to apply such amount so withheld to the
payment of such Stamping Fee for the account of the Canadian Borrower and, to
the extent such Stamping Fee is so withheld and legally permitted to be so
applied, the Canadian Borrower’s obligations under the preceding sentence in
respect of such Stamping Fee shall be satisfied.
 
45

--------------------------------------------------------------------------------


(c)  Limitations on Drawings.  Anything in Section 2.16(a) to the contrary
notwithstanding, the Canadian Borrower may not select a Drawing if the
obligation of the Canadian Lenders to purchase and accept Bankers’ Acceptances
shall then be suspended pursuant to Section 2.16(e) or 2.12(b).
 
(d)  Binding Effect of Notices of Borrowing.  Each Notice of Borrowing for a
Drawing shall be irrevocable and binding on the Canadian Borrower.  In the case
of any proposed Drawing, the Canadian Borrower shall indemnify each Canadian
Lender (absent any gross negligence by the Canadian Lender) against any loss,
cost or expense incurred by such Canadian Lender as a result of any failure to
fulfill on or before the date specified in the Notice of Borrowing for such
Drawing the applicable conditions set forth in Section 3.03, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Canadian Lender to fund
the Drawing Purchase Price (or in the case of Non-BA Canadian Lenders, the BA
Equivalent Note) to be paid by such Canadian Lender as part of such Drawing
when, as a result of such failure, such Drawing is not made on such date (but,
in any event, excluding any loss of profit and the Stamping Fee applicable to
such Drawing or Advance).
 
(e)  Circumstances Making Bankers’ Acceptances Unavailable.  (i)  If, with
respect to any proposed Drawing, the Sub-Agent determines in good faith that
circumstances affecting the money markets at the time any related Notice of
Borrowing is delivered or is outstanding will result in no market for the
Bankers’ Acceptances to be created in connection with such Drawing or an
insufficient demand for such Bankers’ Acceptances to allow the Canadian Lenders
creating such Bankers’ Acceptances to sell or trade the Bankers’ Acceptances to
be created and purchased or discounted by them hereunder in connection with such
Drawing, then, upon notice to the Canadian Borrower and the Canadian Lenders
thereof, (A) the Notice of Borrowing with respect to such proposed Drawing shall
be cancelled and the Drawing requested therein shall not be made and (B) the
right of the Canadian Borrower to request a Drawing shall be suspended until the
Sub-Agent shall notify the Canadian Borrower that the circumstances causing such
suspension no longer exist.  The Sub-Agent agrees that it will, as promptly as
practicable, notify the Canadian Borrower of the unavailability of Bankers’
Acceptances.
 
(ii)           Upon the occurrence and during the continuance of any Default,
the obligation of the Canadian Lenders to create and purchase Bankers’
Acceptances shall be suspended.
 
(iii)           If the Reuters Screen CDOR Page is not available for the timely
determination of the BA Rate, and the BA Rate for any Bankers’ Acceptances or BA
Equivalent Notes can not otherwise be determined in a timely manner in
accordance with the definition of “BA Rate”, the Sub-Agent shall forthwith
notify the Canadian Borrower and the Canadian Lenders that such interest rate
cannot be determined for such Bankers’ Acceptances and BA Equivalent Notes, and
the obligation of the Canadian Lenders to make, or to renew, Bankers’
Acceptances and BA Equivalent Notes shall be suspended until the Sub-Agent shall
notify the Canadian Borrower and the Canadian Lenders that the circumstances
causing such suspension no longer exist.
 
(f)  Assumptions of the Sub-Agent.  Unless the Sub-Agent shall have received
notice from a Canadian Lender prior to the date of any Drawing that such
Canadian Lender will not make available to it such Canadian Lender’s ratable
share of the proceeds of such Drawing, in accordance with Section 2.16(a), the
Sub-Agent may assume that such Canadian Lender has made such ratable share
available to it on the date of such Drawing in accordance with Section 2.16(a)
and the Sub-Agent may, in reliance upon such assumption, make available to the
Canadian Borrower on such date a corresponding amount.  If and to the extent
that any such Canadian Lender shall not have so made such ratable share
available to the Sub-Agent, such Canadian Lender and the Canadian Borrower
severally agree to repay or pay to the Sub-Agent forthwith on demand such
corresponding amount, together with interest thereon, for each day from the date
such amount is made available to the Canadian Borrower until the date such
amount is repaid or paid to the Sub-Agent, at (i) in the case of the Canadian
Borrower, a rate per annum equal to the BA Rate used in calculating the Drawing
Purchase Price with respect to such Drawing, and (ii) in the case of such
Canadian Lender, the Canadian Interbank Rate.  If such Canadian Lender shall pay
to the Sub-Agent such corresponding amount, such amount so paid shall constitute
such Canadian Lender’s ratable share of the proceeds of such Drawing for all
purposes under this Agreement.
 
46

--------------------------------------------------------------------------------


(g)  Presigned Draft Forms.  To enable the Canadian Lenders which are BA Lenders
to create Bankers’ Acceptances in accordance with Section 2.01(c) and this
Section 2.16, the Canadian Borrower intending to make Drawings of Bankers’
Acceptances and Notional Bankers’ Acceptances hereby appoints each BA Lender as
its attorney to sign and endorse on its behalf (for the purpose of acceptance
and purchase of Bankers’ Acceptances pursuant to this Agreement), in handwriting
or by facsimile or mechanical signature as and when deemed necessary by such BA
Lender, blank forms of Bankers’ Acceptances.  In this respect, it is each BA
Lender’s responsibility to maintain an adequate supply of blank forms of
Bankers’ Acceptances for acceptance under this Agreement.  The Canadian Borrower
recognizes and agrees that all Bankers’ Acceptances signed and/or endorsed on
its behalf by a BA Lender shall bind the Canadian Borrower as fully and
effectually as if signed in the handwriting of and duly issued by the proper
signing officers of the Canadian Borrower.  Each BA Lender is hereby authorized
(for the purpose of acceptance and purchase of Bankers’ Acceptances pursuant to
this Agreement) to issue such Bankers’ Acceptances endorsed in blank in such
face amounts as may be determined by such BA Lender; provided that the aggregate
amount thereof is equal to the aggregate amount of Bankers’ Acceptances required
to be accepted and purchased by such BA Lender.  On request by the Canadian
Borrower, a BA Lender shall cancel all forms of Bankers’ Acceptances which have
been pre-signed or pre-endorsed by or on behalf of the Canadian Borrower and
which are held by such BA Lender and have not yet been issued in accordance
herewith.  Each BA Lender further agrees to retain such records in the manner
and/or the statutory periods provided in the various Canadian provincial or
federal statutes and regulations which apply to such BA Lender.  Each BA Lender
shall maintain a record with respect to Bankers’ Acceptances held by it in blank
hereunder, voided by it for any reason, accepted and purchased by it hereunder,
and cancelled at their respective maturities.  Each BA Lender agrees to provide
such records to the Canadian Borrower at the Canadian Borrower’s expense upon
request.  Bankers’ Acceptances shall be signed by a duly authorized officer or
officers of the Canadian Borrower or by its attorneys, including its attorneys
appointed pursuant to Section 2.16(g).  Notwithstanding that any person whose
signature appears on any Bankers’ Acceptance as a signatory for the Canadian
Borrower may no longer be an authorized signatory for the Canadian Borrower at
the date of issuance of a Bankers’ Acceptance, such signature shall nevertheless
be valid and sufficient for all purposes as if such authority had remained in
force at the time of such issuance, and any such Bankers’ Acceptance so signed
shall be binding on the Canadian Borrower.
 
47

--------------------------------------------------------------------------------


(h)  Distribution of Bankers’ Acceptances.  Bankers’ Acceptances purchased by a
Canadian Lender in accordance with the terms of Section 2.01(c) and this
Section 2.16 may, in such Canadian Lender’s sole discretion, be held by such
Canadian Lender for its own account until the applicable Maturity Date or sold,
rediscounted or otherwise disposed of by it at any time prior thereto in any
relevant market therefor.
 
(i)  Failure to Fund in Respect of Drawings.  The failure of any Canadian Lender
to fund the Drawing Purchase Price to be funded by it as part of any Drawing or
to make a BA Equivalent Note shall not relieve any other Canadian Lender of its
obligation hereunder to fund its Drawing Purchase Price on the date of such
Drawing or to make a BA Equivalent Note, but no Canadian Lender shall be
responsible for the failure of any other Canadian Lender to fund the Drawing
Purchase Price or make the BA Equivalent Note to be funded or made, as the case
may be by such other Canadian Lender on the date of any Drawing.
 
(j)  Optional Renewal/Repayment of Bankers’ Acceptances.  The Canadian Borrower
shall give notice to the Sub-Agent not later than 11:00 A.M. (Toronto time) on a
Business Day at least two Canadian Business Days prior to the Maturity Date of
the Bankers’ Acceptances and BA Equivalent Notes comprising part of the same
Drawing, and subject to the provisions of Section 2.12, specifying either that
the Canadian Borrower intend to renew all or any portion of such Bankers’
Acceptances and BA Equivalent Notes or that the Canadian Borrower intends to
repay such maturing Bankers’ Acceptances and BA Equivalent Notes.  Failure by
the Canadian Borrower to deliver such notice to the Sub-Agent in accordance with
this Section 2.16(j) shall be deemed an election by the Canadian Borrower to
repay such Bankers’ Acceptances and BA Equivalent Notes on the applicable
Maturity Date.
 
(k)  Renewal of Bankers’ Acceptances.  Subject to Section 2.16(j), the Canadian
Borrower may elect to renew Bankers’ Acceptances and BA Equivalent Notes
comprising part of the same Drawing, provided, however, that:
 
(i)           any renewal of Bankers’ Acceptances or BA Equivalent Notes shall
be made only on the then existing Maturity Date for such Bankers’ Acceptances or
BA Equivalent Notes;
 
(ii)           each renewal of Bankers’ Acceptances and BA Equivalent Notes
comprising part of the same Drawing shall be made ratably among the Canadian
Lenders holding such Bankers’ Acceptances and having made BA Equivalent Notes in
accordance with the respective amount of such Bankers’ Acceptances so held and
BA Equivalent Notes so made; and


(iii)           upon the occurrence and during the continuance of any Event of
Default no renewal of any Bankers’ Acceptance or BA Equivalent Notes may be
made.
 
Each such notice of renewal shall, within the restrictions set forth above,
specify (A) the date of such renewal (which shall be the then existing Maturity
Date of such Bankers’ Acceptances and BA Equivalent Notes and shall be a
Canadian Business Day), (B) the Bankers’ Acceptances to be renewed, (C) if less
than all of the Bankers’ Acceptances and BA Equivalent Notes comprising part of
any Drawing are to be renewed, the aggregate Face Amount for such renewal and
(D) the term to maturity of the renewed Bankers’ Acceptances and BA Equivalent
Notes (which shall comply with the definition of “Maturity Date” in
Section 1.01); provided, however, that, if the Sub-Agent determines in good
faith (which determination shall be conclusive and binding upon the Canadian
Borrower) that the Bankers’ Acceptances and BA Equivalent Notes cannot, due
solely to the requested aggregate Face Amount thereof, be renewed ratably by the
Canadian Lenders, the aggregate Face Amount of such renewal (or the Face Amount
of Bankers’ Acceptances or BA Equivalent Notes to be created by any Canadian
Lender) shall be reduced to such lesser amount as the Sub-Agent determines will
permit such renewal to be so made.  Each notice of renewal under this
Section 2.16 shall be irrevocable and binding on the Canadian Borrower.  Upon
any renewal of Bankers’ Acceptances and BA Equivalent Notes comprising part of
any Drawing in accordance with this Section 2.16(k), the Canadian Lenders that
hold the Bankers’ Acceptances and that made BA Equivalent Notes to be renewed
shall exchange such maturing Bankers’ Acceptances for new Bankers’ Acceptances
and shall make new BA Equivalent Notes, containing the terms set forth in the
applicable notice of renewal, and the Drawing Purchase Price payable for each
such renewed Bankers’ Acceptance and the proceeds of the new BA Equivalent Note
shall be applied, together with other funds, if necessary, available to the
Canadian Borrower, to reimburse the Bankers’ Acceptances and BA Equivalent Notes
otherwise maturing on such date.  The Canadian Borrower hereby irrevocably
authorizes and directs each Canadian Lender to apply the proceeds of each
renewed Bankers’ Acceptance or BA Equivalent Note owing to it to the
reimbursement, in accordance with this Section 2.16(k), of the Bankers’
Acceptances or BA Equivalent Notes owing to such Canadian Lender and maturing on
such date.
 
48

--------------------------------------------------------------------------------


(l)  Repayment of Bankers’ Acceptances.  Subject to Section 2.16(j), the
Canadian Borrower shall repay on or before 12:00 noon (Toronto time) on the
Maturity Date for those Bankers’ Acceptances and BA Equivalent Notes comprising
part of the same Drawing, an amount in Canadian Dollars equal to the Face Amount
of such Bankers’ Acceptances and BA Equivalent Notes  (notwithstanding that a
Canadian Lender may be the holder of it at maturity).  Any such payment shall
satisfy the Canadian Borrower’s obligations under the Bankers’ Acceptances and
BA Equivalent Notes to which it relates and the relevant Canadian Lender shall
(y) then be solely responsible for the payment of the applicable Bankers’
Acceptances and BA Equivalent Notes, and (z) thereafter indemnify the Canadian
Borrower from any loss, cost or expense suffered by or imposed upon the Canadian
Borrower in respect of any claim from a holder of such Bankers’ Acceptances and
BA Equivalent Notes that the Canadian Borrower is liable for payment thereunder
or any payment by the Canadian Borrower in connection with such claim.
 
(m)  Mandatory Conversion.  Upon the occurrence and during the continuance of
any Event of Default or if the Canadian Borrower shall fail (i) to deliver a
properly completed notice of renewal under Section 2.16(j) or (ii) to reimburse
the Canadian Lenders for any Bankers’ Acceptances and BA Equivalent Notes
comprising part of the same Drawing pursuant to Section 2.16(l), the Sub-Agent
will forthwith so notify the Canadian Borrower and the Canadian Lenders,
whereupon each such Bankers’ Acceptance and BA Equivalent Notes will
automatically, on the then existing Maturity Date of such Bankers’ Acceptance or
BA Equivalent Notes, Convert into a Canadian Prime Rate Advance of the Face
Amount of such Bankers’ Acceptances or BA Equivalent Notes.
 
49

--------------------------------------------------------------------------------


(n)  Collateralization of Bankers’ Acceptances.  Bankers’ Acceptances and BA
Equivalent Notes may not be prepaid.  The Canadian Borrower may, however, at its
option, exercisable upon not less than one Business Day’s notice to the
Sub-Agent, elect to deposit with the Sub-Agent Canadian Dollars in same-day
funds to be held by the Sub-Agent, pursuant to collateral arrangements
satisfactory to the Sub-Agent, for application to the payment of any Borrowing
of Bankers’ Acceptances or BA Equivalent Notes designated by the Canadian
Borrower in such notice.  If such a deposit is made, then such Bankers’
Acceptances and BA Equivalent Notes shall be deemed no longer outstanding for
purposes of this Agreement; provided that the amount of such deposit shall be
not less than the full Face Amount of such Bankers’ Acceptances or BA Equivalent
Notes.  Furthermore, in the event the maturity of the Bankers’ Acceptances and
BA Equivalent Notes is accelerated pursuant to Section 6.01, the Canadian
Borrower shall cash collateralize all outstanding Banker’s Acceptances.
 
(o)  Illegality.  Notwithstanding any other provision of this Agreement, if the
introduction of or any change in the interpretation of any law or regulation
after the date of this Agreement shall make it unlawful, or any central bank or
other governmental authority shall assert after the date of this Agreement that
it is unlawful, for any Canadian Lender or its Canadian Lending Office to
perform its obligations hereunder to complete and accept Drafts, to purchase
Bankers’ Acceptances or BA Equivalent Notes or to continue to fund or maintain
Bankers’ Acceptances or BA Equivalent Notes hereunder, then, on notice thereof
and demand therefor by such Canadian Lender to the Borrowers through the
Sub-Agent (i) an amount equal to the aggregate Face Amount of all Bankers’
Acceptances and BA Equivalent Notes outstanding at such time shall, upon such
demand (which shall only be made if deemed necessary by the applicable Canadian
Lender to comply with applicable law), be deposited by the Canadian Borrower
with the Sub-Agent in accordance with Section 2.16(n) until the Maturity Date of
each such Bankers’ Acceptance and BA Equivalent Note, (ii) upon the Maturity
Date of any Bankers’ Acceptance or BA Equivalent Note in respect of which any
such deposit has been made, the Sub-Agent shall be, and hereby is, authorized
(without notice to or any further action by the Borrowers) to apply, or to
direct the Sub-Agent to apply, such amount (or the applicable portion thereof)
to the reimbursement of such Bankers’ Acceptance and (iii) the obligation of the
Canadian Lenders to complete and accept Drafts and purchase Bankers’ Acceptances
and BA Equivalent Note shall be suspended until the Sub-Agent shall notify the
Borrowers that such Canadian Lender has determined that the circumstances
causing such suspension no longer exist.
 
(p)  Inconsistencies.  In the event of any inconsistency between the provisions
of this Section 2.16 and any other provision of Article II with respect to
Bankers’ Acceptances or BA Equivalent Notes, the provisions of this Section 2.16
shall prevail.
 
                     ARTICLE III                                
CONDITIONS OF LENDING
 
SECTION 3.01.  Condition Precedent to Effectiveness of Sections 2.01 and
2.02.  The effectiveness of Sections 2.01 and 2.02 is subject to the execution
and delivery of counterparts of this Agreement by the Borrowers, the Agent and
the Lenders and the satisfaction of the following additional conditions
precedent:
 
50

--------------------------------------------------------------------------------


(i)  The Agent shall have received the following, each dated the date hereof, in
form and substance satisfactory to the Agent and (except for the Revolving
Notes) in sufficient copies for each Lender:
 
(a)           A Revolving Note or Notes to the order of any Lender requesting
such note pursuant to Section 2.12.
 
(b)           An Officer’s Certificate attaching copies of the resolutions of
the Board of Directors of each Borrower (or an authorized committee thereof)
approving the Loan Documents, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to the Loan
Documents.
 
(c)           An Officer’s Certificate certifying the names and true signatures
of the officers of each Borrower authorized to sign the Loan Documents and the
other documents to be delivered hereunder.
 
(d)           A favorable opinion of a Senior Counsel of the Company,
substantially in the form of Exhibit D-1 hereto and as to such other matters as
any Lender through the Agent may reasonably request.
 
(d)           A favorable opinion of a Senior Counsel of the Canadian Borrower,
substantially in the form of Exhibit D-2 hereto and as to such other matters as
any Lender through the Agent may reasonably request.
 
(e)           A favorable opinion of Shearman & Sterling LLP, counsel for the
Agent, in form and substance satisfactory to the Agent.
 
(ii)  The Company shall have paid all accrued and previously invoiced fees and
expenses of the Agent and the Lenders (including the accrued and previously
invoiced fees and expenses of counsel to the Agent).
 
(iii)           The Company shall have terminated (or shall concurrently
terminate) the commitments, and paid (or shall concurrently pay) in full all
Indebtedness, interest, fees and other amounts outstanding under (A) the Credit
Agreement dated as of July 30, 2004 among the Company, the banks named therein
and Citibank, as administrative agent, and (B) the $100,000,000 Credit Agreement
dated as of June 26, 2007 among the Company, the lenders parties thereto and
Citibank, as administrative agent, and each of the Banks that is a party to
either such Credit Agreement hereby waives any requirement of prior notice to
the termination of the commitments or prepayment of any amounts thereunder.
 
SECTION 3.02.  Conditions Precedent to Each Borrowing Increasing the Aggregate
Amount of Advances and each Letter of Credit Issuance.  The obligation of each
Lender to make a Revolving Advance on the occasion of each Revolving Borrowing
(including the initial Revolving Borrowing) which would increase the aggregate
outstanding amount of Revolving Advances owing by a Borrower to such Lender over
the aggregate outstanding amount of Revolving Advances owing by such Borrower to
such Lender immediately prior to the making of such Revolving Advance, and the
obligation of each Issuing Bank to issue a Letter of Credit shall be subject to
the further conditions precedent that on the date of such Revolving Borrowing or
issuance the following statements shall be true (and each of the giving of the
applicable Notice of Revolving Borrowing, Notice of Issuance and the acceptance
by the applicable Borrower of the proceeds of such Revolving Borrowing or of
such Letter of Credit shall constitute a representation and warranty by such
Borrower that on the date of such Revolving Borrowing or issuance such
statements are true):
 
51

--------------------------------------------------------------------------------


(a)           The representations and warranties contained in this Agreement
(other than the last sentence of Section 4.01(e)) are correct in all material
respects on and as of the date of such Revolving Borrowing or Letter of Credit
issuance, before and after giving effect to such Borrowing or issuance and to
the application of the proceeds therefrom, as though made on and as of such
date, and
 


 
(b)           No event has occurred and is continuing, or would result from such
Revolving Borrowing, such issuance or from the application of the proceeds
therefrom, which constitutes an Event of Default or which would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
 
SECTION 3.03.  Conditions Precedent to Each Bid Borrowing.  The obligation of
each Lender which is to make a Bid Advance on the occasion of a Bid Borrowing
(including the initial Bid Borrowing) to make such Bid Advance as part of such
Bid Borrowing is subject to the conditions precedent that (a) the Agent shall
have received the written confirmatory Notice of Bid Borrowing with respect
thereto, (b) on or before the date of such Bid Borrowing, but prior to such Bid
Borrowing, the Agent shall have received a Bid Note payable to the order of such
Lender for each of the one or more Bid Advances to be made by such Lender as
part of such Bid Borrowing, in a principal amount equal to the principal amount
of the Bid Advance to be evidenced thereby and otherwise on such terms as were
agreed to for such Bid Advance in accordance with Section 2.02(c), and (c) on
the date of such Bid Borrowing the following statements shall be true (and each
of the giving of the applicable Notice of Bid Borrowing and the acceptance by
the Company of the proceeds of such Bid Borrowing shall constitute a
representation and warranty by the Company that on the date of such Bid
Borrowing such statements are true):
 
(i)           The representations and warranties contained in this Agreement
(other than the last sentence of Section 4.01(e)) are correct in all material
respects on and as of the date of such Bid Borrowing, before and after giving
effect to such Bid Borrowing and to the application of the proceeds therefrom,
as though made on and as of such date.
 
(ii)           No event has occurred and is continuing, or would result from
such Bid Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default or which would constitute an Event of Default
but for the requirement that notice be given or time elapse or both.
 
52

--------------------------------------------------------------------------------


SECTION 3.04.  Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Company, by notice
to the Lenders, designates as the proposed effective date of Sections 2.01 and
2.02, specifying its objection thereto.  The Agent shall promptly notify the
Lenders of the occurrence of the effective date of Sections 2.01 and 2.02.
 
            ARTICLE IV                                
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.  Representations and Warranties of the Company.  The Company
represents and warrants as follows:
 
(a)  Each Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation indicated at
the beginning of this Agreement, has all requisite corporate power and authority
to conduct its business, to own its properties and assets as it is now conducted
and as proposed to be conducted and is qualified or licensed to do business as a
foreign corporation in good standing in all jurisdictions in which the conduct
of its business requires it to so qualify or be licensed except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to materially and adversely affect the ability of such Borrower to
perform its obligations under any Loan Document.
 
(b)  The execution, delivery and performance by each Borrower of the Loan
Documents to which it is a party, including such Borrower’s use of the proceeds
hereof, are within such Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not (i) contravene such Borrower’s
charter, articles or by-laws or (ii) contravene law (including, without
limitation, Regulations T, U and X issued by the Board of Governors of the
Federal Reserve Board) or any material contractual restriction binding on or
affecting such Borrower or (iii) result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of the Company or any
of its Subsidiaries.
 
(c)  No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by such Borrower of any Loan Documents.
 
(d)  This Agreement is, and each of other Loan Documents to which it is a party,
when delivered hereunder will be, the legal, valid and binding obligation of
each Borrower party thereto, enforceable against such Borrower in accordance
with their respective terms.
 
(e)  The consolidated balance sheet of the Company and its Subsidiaries as at
December 31, 2006, and the related consolidated statements of income and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of KPMG LLP, independent public accountants, and the
consolidated balance sheet of the Company and its Subsidiaries as at June 30,
2007, and the related consolidated statements of income and cash flows of the
Company and its Subsidiaries for the six months then ended, duly certified by
the chief financial officer of the Company, copies of which have been furnished
to each Lender, fairly present, subject, in the case of said balance sheet as at
June 30, 2007 and said statements of income and cash flows for the six months
then ended, to year-end audit adjustments, the consolidated financial condition
of the Company and its Subsidiaries as at such dates and the consolidated
results of the operations of the Company and its Subsidiaries for the periods
ended on such dates, all in accordance with GAAP.  Except as publicly disclosed
prior to the date hereof, on and as of the date of this Agreement, since
December 31, 2006, there has been no material adverse change in the business,
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole.
 
53

--------------------------------------------------------------------------------


(f)  There are no actions, suits or proceedings pending or, to the knowledge of
the Company, threatened, against the Company or any Subsidiary the reasonably
anticipated outcome of which (i) would materially and adversely affect the
ability of any Borrower to perform its obligations under the Loan Documents or
(ii) purport to affect the legality, validity or enforceability of any Loan
Document.
 
(g)  No Borrower is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Advance will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock, except in compliance with
Regulations T, U and X issued by the Board of Governors of the Federal Reserve
Board.
 
(h)  Neither the Company nor any Subsidiary is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.
 
(i)  The Company and each Subsidiary have filed all material tax returns
(federal, state, provincial and local) required to be filed and paid all taxes
shown thereon to be due, including interest and penalties, or provided adequate
reserves for payment thereof.
 
(j)  In the ordinary course of its business, the Company conducts an ongoing
review of the effect of Environmental Laws on the operations and properties of
the Company, in the course of which it identifies and evaluates associated
liabilities and costs (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties presently or
previously owned, any liabilities in connection with off-site disposal of
Hazardous Substances and any capital or operating expenditures) required to
achieve or maintain compliance with Environmental Laws.  On the basis of this
review, the Company has reasonably concluded that, except with respect to any
matter disclosed in Items 1 or 3 in the Company’s 2006 Form 10-K or in the
Commitments and Contingencies Note to the consolidated financial statements
incorporated therein, such associated liabilities and costs, are unlikely to
cause a material adverse change in the business, financial condition or results
of operations of the Company and its Subsidiaries, taken as a whole, from that
shown on the consolidated financial statements as at, and for the six-month
period ended June 30, 2007, provided that the inclusion of such exception does
not indicate that any such matter will cause such a material adverse change.
 
54

--------------------------------------------------------------------------------


                      ARTICLE V                                
COVENANTS OF THE COMPANY
 
SECTION 5.01.  Affirmative Covenants.  So long as any Advance shall remain
unpaid, any Bankers’ Acceptance, BA Equivalent Note or Letter of Credit shall be
outstanding or any Lender shall have any Commitment hereunder, the Company will,
unless the Majority Lenders shall otherwise consent in writing:
 
(a)  Compliance with Laws, Etc.  Comply, and cause each Subsidiary to comply,
with all applicable laws, rules, regulations and orders (such compliance to
include, without limitation, paying before the same become delinquent all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent contested in good faith) the failure to comply with which would
have a material adverse effect on the business, financial condition or results
of operations of the Company and its Subsidiaries taken as a whole.
 
(b)  Consolidated Leverage Ratio.  Maintain a Consolidated Leverage Ratio as of
the last day of each Reference Period of not more than 4.00 : 1.0.
 
(c)  Consolidated Interest Coverage Ratio.  Maintain a Consolidated Interest
Coverage Ratio for each Reference Period of not less than 4.00 : 1.0.
 
                (d)           Preservation of Corporate Existence,
Etc.  Preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its corporate existence, and the rights (charter and statutory) and
franchises material to the business of the Company and its Subsidiaries, taken
as a whole; provided, however, that (i) the Company and its Subsidiaries may
consummate any merger or consolidation permitted under Section 5.02(c), (ii)
neither the Company nor any of its Subsidiaries shall be required to preserve
any such right or franchise if the Company or such Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Company or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Company, such
Subsidiary or the Lenders and (iii) no Subsidiary shall be required to preserve
its corporate existence if the Company has determined to liquidate or dissolve
such Subsidiary and such liquidation or dissolution will not violate any other
provision of this Agreement.
 
                (e)           Keeping of Books.  Keep, and cause each of its
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each such Subsidiary in a manner which will permit
the preparation of consolidated financial statements in accordance with GAAP.
 
55

--------------------------------------------------------------------------------


                 (f)           Maintenance of Properties, Etc.  Maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties that are material to the conduct of the business of the Company
and its Subsidiaries, taken as a whole, in good working order and condition,
ordinary wear and tear excepted.
 
                (g)           Insurance.  Maintain, and cause each Subsidiary to
maintain, insurance with reputable insurance companies or associations in such
amount and covering such risks as the Company, in its good faith business
judgment, believes necessary.
 
                 (h)           ERISA.  Ensure that each ERISA Affiliate will
meet its minimum funding requirements and all of its other obligations under
ERISA with respect to all of its Plans and satisfy all of its obligations to
Multiemployer Plans, including any Withdrawal Liability, if the failure to do so
would have a material adverse effect on the business, financial condition or
results of operations of the Company and its Subsidiaries, taken as a whole.
 
                 (i)           Reporting Requirements.  Furnish to each Lender:
 
(i)  as soon as available and in any event within 60 days after the end of each
of the first three quarters of each year, balance sheets of the Company and the
Subsidiaries, on a consolidated basis, as of the end of such quarter and
statements of income and retained earnings and cash flow of the Company and the
Subsidiaries, on a consolidated basis, for the period commencing at the end of
the previous year and ending with the end of such quarter, certified by the
chief financial officer of the Company, subject to audit and year end
adjustments;
 
(ii)  as soon as available and in any event within 120 days after the end of
each year, a copy of the balance sheets of the Company and the Subsidiaries, on
a consolidated basis, as of the end of such year and the statements of income
and retained earnings and cash flow of the Company and the Subsidiaries, on a
consolidated basis, for such year, certified by KPMG LLP or another independent
nationally recognized firm of public accountants;
 
(iii)  as soon as possible and in any event within ten days after an officer of
the Company becomes aware of the occurrence of each Event of Default (and each
event which, with the giving of notice or lapse of time, or both, would
constitute an Event of Default), an Officer’s Certificate setting forth details
of such Event of Default or event and the action which the Company has taken and
proposes to take with respect thereto;
 
(iv)  contemporaneously with each delivery of the statements referred to in
clauses (i) and (ii) above, (A) either an Officer’s Certificate stating that no
Event of Default (other than by reason of non-compliance with the covenants
referred to in Sections 5.01(b) and (c)) and no event which, with the giving of
notice or lapse of time, or both, would constitute an Event of Default (other
than by reason of non-compliance with the covenants referred to in Sections
5.01(b) and (c)) occurred during such quarter or, if applicable, an Officer’s
Certificate pursuant to clause (iii) above, (B) an Officer’s Certificate stating
that, as of the last day of the preceding quarter, and to the best of his or her
knowledge, at all times during the preceding quarter, the Company was in
compliance with the covenants referred to in Sections 5.01(b) and (c) and
providing reasonable details of the calculations evidencing the Company’s
compliance with such covenants and (C) reasonable details of each material
change in GAAP from those applied in preparing the statements referred to in
Section 4.01(e) insofar as such changes are applicable to the statements
referred to in clauses (i) and (ii) above;
 
56

--------------------------------------------------------------------------------


(v)  promptly after the sending or filing thereof, copies of all reports which
the Company sends to any of its shareholders, and copies of all reports and
registration statements which the Company or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange (other
than those pertaining to employee benefit plans); and
 
(vi)  such other information respecting the condition or operations, financial
or otherwise, of the Company or any Subsidiary as any Lender through the Agent
may from time to time reasonably request.
 
Reports and financial statements required to be delivered by the Company
pursuant to paragraphs (i), (ii) and (v) of this Section 5.01(i) shall be deemed
to have been delivered on the date on which it posts such reports containing
such financial statements are posted on the SEC’s website at www.sec.gov;
provided that it shall deliver paper copies of the reports and financial
statements referred to in paragraphs (i), (ii) and (v) of this Section 5.01(i)
to the Agent or any Lender who requests it to deliver such paper copies until
written notice to cease delivering paper copies is given by the Agent or such
Lender.
 
SECTION 5.02.  Negative Covenants.  So long as any Advance shall remain unpaid,
any Bankers’ Acceptance, BA Equivalent Note or Letter of Credit shall be
outstanding or any Lender shall have any Commitment hereunder, the Company will
not, without the written consent of the Majority Lenders:
 
(a)  Liens.  Create, assume or suffer to exist or permit any Subsidiary of the
Company to create, assume or suffer to exist any Lien upon any of its property
or assets, whether now owned or hereafter acquired, except
 
(i)  Permitted Encumbrances,
 
(ii)  other Liens incidental to the conduct of its business or the ownership of
its property and assets which were not incurred to secure Indebtedness, and
which do not in the aggregate materially detract from the value of its property
or assets or materially impair the use thereof in the operation of its business,
 
(iii)  Liens on property or assets of a Domestic Subsidiary to secure
obligations of such Subsidiary to the Company or another Domestic Subsidiary,
and Liens on property or assets of a Foreign Subsidiary to secure obligations of
such Subsidiary to the Company or any other Subsidiary,
 
57

--------------------------------------------------------------------------------


                                                                              
(iv)  any Lien on property of any Foreign Subsidiary to secure Indebtedness of
such Subsidiary, provided that, immediately after giving effect thereto and to
the concurrent repayment of any other Indebtedness, the aggregate principal
amount of outstanding Indebtedness secured by Liens permitted by this clause
(iv) or by clause (vi) or (ix) of this Section does not exceed 10% of
Consolidated Net Tangible Assets,
 
(v)  Liens incurred in connection with any Tax-Exempt Financing which do not in
the aggregate materially detract from the value of the property or assets
affected thereby or materially impair the use of such property or assets in the
operation of its business,
 
(vi)  Liens on property or assets granted in connection with applications for or
reimbursement obligations with respect to letters of credit issued at the
request of the Company or a Subsidiary by a banking institution to secure the
performance of obligations of the Company or a Subsidiary relating to such
letters of credit, to the extent such banking institution requested the granting
to it of such Lien as a condition for its issuance of the letter of credit;
provided that, immediately after giving effect thereto and to the concurrent
repayment of any other Indebtedness, the aggregate principal amount of
outstanding Indebtedness secured by Liens permitted by this clause (vi) or by
clause (iv) or (ix) of this Section does not exceed 10% of Consolidated Net
Tangible Assets,
 
(vii)  any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (B) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (C) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof,
 
(viii)  Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary; provided that (A) with respect to Liens securing
Indebtedness of any Domestic Subsidiary, such Liens secure Indebtedness
permitted by clause (ii) of Section 5.02(b), (B) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after acquisition or the
completion of such construction or improvement, (C) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such fixed or capital assets and (D) such Liens shall not apply to any other
property or assets of the Company or any Subsidiary,
 
(ix)  Liens on assets securing other obligations of the Company and its
Subsidiaries not expressly permitted by clauses (i) through (viii) above;
provided that, immediately after giving effect thereto and to the concurrent
repayment of any other secured obligations, the aggregate principal amount of
outstanding obligations secured by Liens permitted by this clause (ix) or by
clause (iv) or (vi) of this Section does not exceed 10% of Consolidated Net
Tangible Assets, and
 
58

--------------------------------------------------------------------------------


(x)  Liens on Margin Stock, if and to the extent the value of all Margin Stock
of the Company and its Subsidiaries exceeds 25% of the value of the total assets
subject to this Section 5.02(a) (it being understood that Margin Stock not in
excess of 25% of the value of such assets will be subject to the restrictions of
this Section 5.02(a)).
 
(b)  Domestic Subsidiary Indebtedness.  Permit any Domestic Subsidiary to
create, incur, assume or permit to exist any Indebtedness, except:
 
(i)  Indebtedness of any Domestic Subsidiary to the Company or any other
Domestic Subsidiary;
 
(ii)  Indebtedness of any Domestic Subsidiary outstanding on the date hereof;
 
(iii)  Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement;
 
(iv)  Indebtedness of any Person that becomes a Domestic Subsidiary after the
date hereof; provided that such Indebtedness exists at the time such Person
becomes a Domestic Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Domestic Subsidiary; and
 
(v)  other Indebtedness in an aggregate principal amount not exceeding
US$20,000,000 at any time outstanding.
 
(c)  Mergers, Etc.  (i)  Merge or consolidate with or into any other Person
(other than a Subsidiary) or (ii) convey, transfer, lease or otherwise dispose
of, or permit a Subsidiary to convey, transfer, lease, or otherwise dispose of,
(whether in one transaction or in a series of related transactions) all or
substantially all of the property or assets of the Company and its Subsidiaries
taken as a whole (whether now owned or hereafter acquired), directly or
indirectly, to any Person, including through a merger or consolidation of a
Subsidiary with an unaffiliated party, unless (A) in each case of (i) or (ii),
after giving effect to such proposed transaction, no Event of Default or event
which with the giving of notice or lapse of time, or both, would constitute an
Event of Default would exist and (B) in the case of clause (i),the surviving
corporation is the Company, provided that to the extent that the value of all
Margin Stock owned by the Company and its Subsidiaries taken as a whole exceeds
25% of the value of the total assets of the Company and its Subsidiaries subject
to this Section 5.02(c), nothing in this Section 5.02(c) shall prohibit the sale
of such Margin Stock (it being understood that Margin Stock not in excess of 25%
of the value of such assets will be subject to the restrictions of this Section
5.02(c)).
 
59

--------------------------------------------------------------------------------


               (d)           Change in Nature of Business.  Engage, or permit
any of its Subsidiaries to engage, to any material extent, in any business other
than the businesses of the type conducted by the Company and its Subsidiaries on
the date of this Agreement and businesses reasonably related thereto.
 
                (e)           ERISA.  Create, assume or suffer to exist or
permit any ERISA Affiliate to create, assume or suffer to exist (i) any
Insufficiency of any Plan (or, in the case of a Plan with respect to which an
ERISA Event described in clauses (iii) through (vi) of the definition of ERISA
Event shall have occurred and then exist, the liability related thereto), in
respect of which Plan an ERISA Event has occurred, or (ii) any Withdrawal
Liability under any Multiemployer Plan, if the sum of (A) any such Insufficiency
or Withdrawal Liability, as applicable, (B) the Insufficiency of any and all
other Plans with respect to which an ERISA Event shall have occurred and then
exist (or, in the case of a Plan with respect to which an ERISA Event described
in clauses (iii) through (vi) of the definition of ERISA Event shall have
occurred and then exist, the liability related thereto), (C) amounts then
required to be paid to any and all other Multiemployer Plans by the Company or
its ERISA Affiliates as Withdrawal Liability and (D) the aggregate principal
amount of all Indebtedness of the Company and all the Subsidiaries secured by
Liens permitted by clauses (iv), (vi), (vii), (viii) and (ix) of Section
5.02(a), shall exceed 10% of Consolidated Net Tangible Assets.
 
                       ARTICLE VI                                
EVENTS OF DEFAULT
 
SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a)  Any Borrower shall fail to pay (i) any principal of any Advance made to
such Borrower when the same becomes due and payable or (ii) any interest on any
Advance made to such Borrower or any fees or other amounts payable under this
Agreement within five days of the same becoming due and payable; or
 
(b)  Any representation or warranty made by any Borrower herein or by any
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or
 
(c)  Any Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 5.01(b), (c) or (i)(iii) or Section 5.02, or (ii)
any term, covenant or agreement contained in any Loan Document (other than as
referred to in subsection (a) or clause (i) above) on its part to be performed
or observed if, in the case of this clause (ii), such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to the
Company by the Agent or any Lender; or
 
60

--------------------------------------------------------------------------------


(d)  The Company or any Subsidiary shall fail to pay any installment of
principal of or any premium or interest on any Indebtedness, which is
outstanding in a principal amount of at least US$25,000,000 in the aggregate
(but excluding Indebtedness outstanding hereunder) of the Company or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness, or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness, or any Indebtedness of the
Company or any Subsidiary which is outstanding in an aggregate principal amount
of at least US$25,000,000 shall, for any reason, be accelerated (it being
understood that a mandatory prepayment on the sale of any asset shall be deemed
not to be an acceleration of the Indebtedness secured by such asset) ; or
 
(e)  Any Borrower or any Significant Subsidiary or any two or more Subsidiaries
which (when taken together) would have aggregate total assets constituting those
of a Significant Subsidiary shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against such Borrower or any such
Subsidiary seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property, and, in the case of
any such proceeding instituted against a Borrower or such Subsidiary (but not
instituted by it), either such proceeding shall not be dismissed or stayed for
60 days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against it or the appointment of a
trustee, custodian or other similar official for it or any substantial part of
its property) shall occur; or a Borrower or any such Subsidiary shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or
 
(f)  Any judgment or order for the payment of money in excess of US$25,000,000
shall be rendered against the Company or any Subsidiary and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and, within 60 days of the commencement of such proceedings,
such judgment shall not have been satisfied or (subject to clause (ii) below)
shall have been stayed or (ii) there shall be any period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 
                (g)           The Company or any of its ERISA Affiliates shall
incur, or shall be reasonably likely to incur liability in excess of
US$25,000,000 in the aggregate as a result of one or more of the
following:  (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Company or any of its ERISA Affiliates from a Multiemployer
Plan; or (iii) the reorganization or termination of a Multiemployer Plan; or
 
61

--------------------------------------------------------------------------------


               (h)           Article VII hereof shall for any reason cease to be
valid and binding on or enforceable against the Company, or the Company shall so
state in writing;
 
then, and in any such event, the Agent (i) shall at the request, or may with the
consent of the Majority Lenders, by notice to the Borrowers declare the
obligation of each Lender to make Advances (other than Revolving Advances by an
Issuing Bank or a Lender pursuant to Section 2.02(b)) and of the Issuing Banks
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent of the
Majority Lenders, by notice to the Borrowers, declare the Notes, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Notes, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrowers; provided, however, that in the event of an Event of Default resulting
from the actual or deemed entry of an order for relief with respect to a
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances (other than Revolving Advances by an Issuing Bank or a Lender
pursuant to Section 2.02(b)) and of the Issuing Banks to issue Letters of Credit
shall automatically be terminated and (B) the Notes, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrowers.
 
SECTION 6.02.  Actions in Respect of the Letters of Credit upon Event of
Default.  If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Lenders having more
than 50% of the US Commitments, irrespective of whether it is taking any of the
actions described in Section 6.01 or otherwise, make demand upon the Company to,
and forthwith upon such demand the Company will, (a) pay to the Agent on behalf
of the US Lenders in same day funds at the Agent’s office designated in such
demand, for deposit in the L/C Cash Collateral Account, an amount equal to the
aggregate Available Amount of all Letters of Credit then outstanding or (b) make
such other arrangements in respect of the outstanding Letters of Credit as shall
be acceptable to the Lenders having more than 50% of the US Commitments;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to a Borrower under the Federal Bankruptcy Code, an
amount equal to the aggregate Available Amount of all outstanding Letters of
Credit shall be immediately due and payable to the Agent for the account of the
Lenders without notice to or demand upon the Borrowers, which are expressly
waived by each Borrower, to be held in the L/C Cash Collateral Account.  If at
any time the Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the Agent and
the US Lenders or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Company will, forthwith upon
demand by the Agent, pay to the Agent, as additional funds to be deposited and
held in the L/C Cash Collateral Account, an amount equal to the excess of (a)
such aggregate Available Amount over (b) the total amount of funds, if any, then
held in the L/C Cash Collateral Account that the Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit, to
the extent funds are on deposit in the L/C Cash Collateral Account, such funds
shall be applied to reimburse the Issuing Bank or the US Lenders, as applicable,
to the extent permitted by applicable law.  The Agent, in its sole discretion
and at the risk and expense of the Company, may invest the funds in the L/C Cash
Collateral Account, and interest or profits therefrom (if any) shall accumulate
in the L/C Cash Collateral Account.  At any time that the amount of funds in the
L/C Cash Collateral Account exceeds the Available Amount of all Letters of
Credit outstanding, the Agent shall promptly return such excess amount to the
Company.  All amounts in the L/C Cash Collateral Account shall be returned to
the Company upon the earlier of (x) the date that all Letters of Credit shall
have expired or been fully drawn upon and all reimbursement obligations shall
have been satisfied and (y) the date on which no Event of Default shall be
continuing or on which every Event of Default shall have been waived.
 
62

--------------------------------------------------------------------------------


                              ARTICLE VII                                
GUARANTY
 
SECTION 7.01.  Guaranty.  The Company hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of the Canadian Borrower now or hereafter existing
under or in respect of this Agreement and the Notes (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”).  Without limiting the
generality of the foregoing, the Company’s liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by the
Canadian Borrower to the Agent or any Lender under or in respect of this
Agreement and the Notes but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Canadian Borrower.
 
SECTION 7.02.  Guaranty Absolute.  The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto.  The obligations of the Company under
or in respect of this Guaranty are independent of the Guaranteed Obligations or
any other obligations of the Canadian Borrower under or in respect of this
Agreement and the Notes, and a separate action or actions may be brought and
prosecuted against the Company to enforce this Guaranty, irrespective of whether
any action is brought against the Canadian Borrower or whether the Canadian
Borrower is joined in any such action or actions.  The liability of the Company
under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and the Company hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to, any or all of the
following:
 
(a)           any lack of validity or enforceability of this Agreement, any Note
or any agreement or instrument relating thereto;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other obligations
of the Canadian Borrower under or in respect of this Agreement and the Notes, or
any other amendment or waiver of or any consent to departure from this Agreement
or any Note, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to the Canadian
Borrower or any of its Subsidiaries or otherwise;
 
63

--------------------------------------------------------------------------------


(c)           any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;
 
(d)           any manner of application of any collateral, or proceeds thereof,
to all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other obligations of the Canadian Borrower under this Agreement and the
Notes or any other assets of the Canadian Borrower or any of its Subsidiaries;
 
(e)           any change, restructuring or termination of the corporate
structure or existence of the Canadian Borrower or any of its Subsidiaries;
 
(f)           any failure of the Agent or any Lender to disclose to the Canadian
Borrower any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Canadian
Borrower now or hereafter known to the Agent or such Lender (the Company waiving
any duty on the part of the Agent and the Lenders to disclose such information);
 
(g)           the failure of any other Person to execute or deliver this
Guaranty or any other guaranty or agreement or the release or reduction of
liability of the Company or other guarantor or surety with respect to the
Guaranteed Obligations; or
 
(h)           any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Agent or any Lender that might otherwise constitute a defense available to, or a
discharge of, the Canadian Borrower or any other guarantor or surety.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of the Canadian Borrower or
otherwise, all as though such payment had not been made.
 
SECTION 7.03.  Waivers and Acknowledgments.  (a)  The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against the Canadian
Borrower or any other Person or any collateral.
 
64

--------------------------------------------------------------------------------


(b)           The Company hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
 
(c)           The Company hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Company or other
rights of the Company to proceed against the Canadian Borrower, any other
guarantor or any other Person or any collateral and (ii) any defense based on
any right of set-off or counterclaim against or in respect of the obligations of
the Company hereunder.
 
(d)           The Company hereby unconditionally and irrevocably waives any duty
on the part of the Agent or any Lender to disclose to the Company any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Canadian Borrower or any
of its Subsidiaries now or hereafter known by the Agent or such Lender.
 
(e)           The Company acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.
 
SECTION 7.04.  Subrogation.  The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Canadian Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Agent or any Lender
against the Canadian Borrower or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Canadian Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, (x) unless and
until all of the Guaranteed Obligations shall have been paid in full in cash and
the Canadian Commitments shall have expired or been terminated or (y) unless no
Default shall have occurred and be continuing.  If any amount shall be paid to
the Company in violation of the immediately preceding sentence at any time prior
to the later of (a) the payment in full in cash of the Guaranteed Obligations
and (b) the Termination Date, such amount shall be received and held in trust
for the benefit of the Agent and the Lenders, shall be segregated from other
property and funds of the Company and shall forthwith be paid or delivered to
the Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement and the
Notes, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising.  If (i) the Company
shall make payment to the Agent or any Lender of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations shall have been
paid in full in cash and (iii) the Termination Date shall have occurred, the
Agent and the Lenders will, at the Company’s request and expense, execute and
deliver to the Company appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Company of an interest in the Guaranteed Obligations resulting from such
payment made by the Company pursuant to this Guaranty.
 
65

--------------------------------------------------------------------------------


SECTION 7.05.  Subordination.  The Company hereby subordinates any and all
debts, liabilities and other obligations owed to the Company by the Canadian
Borrower (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.05:
 
(a)  Prohibited Payments, Etc.  Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Canadian Borrower), the Company may receive
regularly scheduled payments from the Canadian Borrower on account of the
Subordinated Obligations.  After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to the Canadian Borrower), however,
unless the Lenders having more than 50% of the Canadian Commitments otherwise
agree, no Guarantor shall demand, accept or take any action to collect any
payment on account of the Subordinated Obligations.
 
(b)  Prior Payment of Guaranteed Obligations.  In any proceeding under any
Bankruptcy Law relating to the Canadian Borrower, the Company agrees that the
Agent and the Lenders shall be entitled to receive payment in full in cash of
all Guaranteed Obligations (including all interest and expenses accruing after
the commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Company receives payment of any Subordinated Obligations.
 
(c)  Turn-Over.  After the occurrence and during the continuance of any Event of
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Canadian Borrower), the Company shall, if the
Agent so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Agent and the Lenders and deliver
such payments to the Agent on account of the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the Company under the other provisions of this Guaranty.
 
(d)  Agent Authorization.  After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to the Canadian Borrower), the
Agent is authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of the Company, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require the Company (A) to collect and enforce,
and to submit claims in respect of, Subordinated Obligations and (B) to pay any
amounts received on such obligations to the Agent for application to the
Guaranteed Obligations (including any and all Post Petition Interest).
 
66

--------------------------------------------------------------------------------


SECTION 7.06.  Continuing Guaranty; Assignments..  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Guaranteed Obligations and (ii) the
Termination Date, (b) be binding upon the Company, its successors and assigns
and (c) inure to the benefit of and be enforceable by the Agent and the Lenders
and their successors, transferees and assigns.  Without limiting the generality
of clause (c) of the immediately preceding sentence, the Agent or any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement (including, without limitation, all or any portion of its
Commitments, the Advances owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Agent or such Lender herein or
otherwise, in each case as and to the extent provided in Section 9.02.  The
Guarantor shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Agent and the Lenders.
 
                             ARTICLE VIII                                
THE AGENT
 
SECTION 8.01.  Authorization and Action.  Each Lender (in its capacities as a
Lender and an Issuing Bank, if applicable) hereby appoints and authorizes the
Agent and the Sub-Agent, as applicable, to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement as are
delegated to the Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto.  As to any matters not
expressly provided for by this Agreement (including, without limitation,
enforcement or collection of the Notes), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting ) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Agent shall not be required to take any action that
exposes the Agent to personal liability or that is contrary to this Agreement or
applicable law.  The Agent agrees to give to each Lender prompt notice of each
notice given to it by the Borrowers pursuant to the terms of this Agreement.
 
SECTION 8.02.  Agent’s Reliance, Etc.  Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct.  Without
limitation of the generality of the foregoing, the Agent:  (i) may treat the
payee of any Note as the holder thereof until the Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note as assignor, and an Eligible Assignee, as assignee, as provided in Section
9.02; (ii) may consult with legal counsel (including counsel for a Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iv) shall not have any duty
to ascertain or to inquire as to the performance, observance or satisfaction of
any of the terms, covenants or conditions of this Agreement on the part of any
Borrower or the existence at any time of any event which constitutes, or with
the passage of time would constitute, an Event of Default or to inspect the
property (including the books and records) of any Borrower; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created in
under or in connection with, this Agreement or any other instrument or document
furnished pursuant hereto; and (vi) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier) believed by it to be genuine
and signed or sent by the proper party or parties.
 
67

--------------------------------------------------------------------------------


SECTION 8.03.  Citibank and Affiliates.  With respect to its Commitment(s), the
Advances made by it and the Notes issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity.  Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Company, any of its
Subsidiaries and any Person who may do business with or own securities of the
Company or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefore to the Lenders.  The Agent shall have no
duty to disclose information obtained or received by it or any of its Affiliates
relating to the Company or its Subsidiaries to the extent such information was
obtained or received in any capacity other than as Agent.
 
SECTION 8.04.  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
 
SECTION 8.05.  Indemnification.  (a)  Each Lender severally agrees to indemnify
the Agent (to the extent not reimbursed by the Company), from and against such
Lender’s ratable share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Company.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 8.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.
 
68

--------------------------------------------------------------------------------


(b)  Each US Lender severally agrees to indemnify each Issuing Bank (to the
extent not promptly reimbursed by the Company) from and against such Lender’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of this Agreement or any action taken or omitted by such Issuing
Bank hereunder or in connection herewith; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Issuing Bank’s gross negligence or willful misconduct as
found in a final, non-appealable judgment by a court of competent
jurisdiction.  Without limitation of the foregoing, each US Lender agrees to
reimburse each Issuing Bank promptly upon demand for its ratable share of any
costs and expenses (including, without limitation, fees and expenses of counsel)
payable by the Company under Section 10.04, to the extent that the Issuing Bank
is not promptly reimbursed for such costs and expenses by the Company.
 
(c)  For purposes of this Section 8.05, the Lenders’ respective ratable shares
of any amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Revolving Advances outstanding at such time
and owing to the respective Lenders, (ii) their respective Pro Rata Shares of
the aggregate Available Amount of all Letters of Credit outstanding at such time
and (iii) their respective Unused Canadian Commitments and Unused US Commitments
at such time; provided that the aggregate principal amount of Revolving Advances
made as a result of a drawing under a Letter of Credit owing to the Issuing Bank
shall be considered to be owed to the Lenders ratably in accordance with their
respective US Commitments.  The failure of any Lender to reimburse the Agent or
the Issuing Bank, as the case may be, promptly upon demand for its ratable share
of any amount required to be paid by the Lenders to such Agent or the Issuing
Bank, as the case may be, as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse such Agent or Issuing Bank, as the case
may be, for its ratable share of such amount, but no Lender shall be responsible
for the failure of any other Lender to reimburse the Agent or the Issuing Bank,
as the case may be, for such other Lender’s ratable share of such
amount.  Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 8.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the Notes.
 
SECTION 8.06.  Successor Agent.  The Agent may resign at any time by giving
written notice thereof to the Lenders and the Company and may be removed at any
time with or without cause by the Majority Lenders.  Upon any such resignation
or removal, the Majority Lenders shall have the right to appoint a successor
Agent, subject, so long as no Event of Default has occurred and is continuing,
to the Company’s approval.  If no successor Agent shall have been so appointed
by the Majority Lenders, and shall have accepted such appointment, within 30
days after the retiring Agent’s giving of notice of resignation or the Majority
Lenders’ removal of the retiring Agent, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least US$500,000,000.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement other than the obligations provided in Section 10.12.  After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement.
 
69

--------------------------------------------------------------------------------


SECTION 8.07.  Delegation of Duties.  The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent (including the Sub-Agent).  Each such
sub-agent and shall be entitled to the benefits of all provisions of this
Article VIII and Article Sections 10.04 and 10.06 (as though such sub-agents
were the “Agent” hereunder) as if set forth in full herein with respect thereto.
 
SECTION 8.08.  Other Agents.  Each Lender hereby acknowledges that neither the
documentation agent nor any other Lender designated as any other type of agent
(other than administrative agent) on the signature pages hereof has any
liability hereunder other than in its capacity as a Lender.
 
                                 ARTICLE IX                                
ASSIGNMENTS AND PARTICIPATIONS
 
SECTION 9.01.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrowers, the Agent and by each Bank and
thereafter shall be binding upon and inure to the benefit of the Borrowers, the
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.
 
SECTION 9.02.  Assignments.  (a)  Each Lender may, upon at least 10 Business
Days’ notice to the Company (and, in the case of an assignment of Canadian
Commitments, the Canadian Borrower), the Issuing Banks and the Agent, assign to
one or more banks or other entities (other than an assignment which would result
in increased costs to the Company pursuant to Sections 2.07, 2.10 or 2.14
hereof) all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment(s), the
Advances owing to it and the Note or Notes held by it); provided, however, that
(i) if such bank or other entity is not already a Lender or an Affiliate of a
Lender and prior to the expiring of the 10 Business Days’ notice referred to
above, the Company (unless an Event of Default has occurred and is continuing at
such time) or the Agent notifies the assignor Lender that such assignee is, in
its sole discretion, not acceptable to it, such assignor Lender shall not make
such assignment, (ii) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and a processing and recordation fee of US$3,500 payable by the
parties to each such assignment, (iii) each such assignment shall be only to an
Eligible Assignee, (iv) each such assignment shall be of a constant, and not a
varying, percentage of all of the assigning Lender’s rights and obligations
under this Agreement, (v) the amount of the US Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than US$5,000,000 in the case of an assignment to a Lender or
US$10,000,000 in the case of an Assignment to an Eligible Assignee not already a
Lender and, in each case, shall be an integral multiple of US$5,000,000 or, if
less, the entire amount of the assigning Lender’s US Commitment and (vi) the
amount of the Canadian Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
US$5,000,000 in the case of an assignment to an Eligible Assignee that becomes a
Canadian Lender and, in each case, shall be an integral multiple of US$5,000,000
or, if less, the entire amount of the assigning Lender’s Canadian
Commitment.  Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, (A) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (B) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.07, 2.10, 2.14,
10.04 and 10.06 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations (other than those
provided in Section 10.12) under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).
 
70

--------------------------------------------------------------------------------


(b)  By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement  or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01(e) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender; (vi) such assignee confirms that it
is an Eligible Assignee; and (vii) such assignee appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto.
 
71

--------------------------------------------------------------------------------


(c)  Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Revolving Note or Notes subject to such assignment and the fee referred
to in clause (a)(ii) above, the Agent shall (subject to any consents to such
assignment required pursuant to the terms of this Agreement), if such Assignment
and Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Company.
 
(d)  The Agent shall maintain at its address referred to in Section 10.02 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the
Commitment(s) of, and principal amount of the Advances owing to, each Lender
from time to time (the “Register”).  The entries in the Register shall be
conclusive and binding for all purposes, absent demonstrable error, provided,
that the failure of the Agent to make an entry, or any finding that an entry is
incorrect, in the Register shall not limit or otherwise affect the obligations
of the Borrowers under this Agreement and the Borrowers, the Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by any Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.
 
(e)  Each Lender may assign to one or more banks or other entities any Bid Note
or Bid Notes held by it.
 
(f)  Any Lender may pledge all or a portion of its Advances to any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any Operating Circular issued by
such Federal Revenue Bank.  No such assignment shall release the assigning
Lender from its obligations under the Agreement.
 
(g)  Each Issuing Bank may, upon at least 10 Business Days’ notice to the
Company, assign to any other Lender all of its rights and obligations under the
undrawn portion of its Letter of Credit Commitment at any time; provided,
however, that  (i) if prior to the expiring of the 10 Business Days’ notice
referred to above, the Company notifies the assignor Issuing Bank that such
assignee is, in its sole discretion, not acceptable to it, such assignor Issuing
Bank shall not make such assignment, (ii) the amount of the Letter of Credit
Commitment of the assigning Issuing Bank being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than US$10,000,000 or an
integral multiple of US$1,000,000 in excess thereof, and (iii) the parties to
each such assignment shall execute and deliver to the Agent, for its acceptance
and recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of US$3,500.
 
SECTION 9.03.  Participations.  Each Lender may sell participations to one or
more banks or other entities in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment(s), and the Advances owing to it and the Note or Notes
held by it); provided, however, that (a) such Lender’s obligations under this
Agreement (including, without limitation, its Commitment(s) to the Borrowers
hereunder) shall remain unchanged, (b) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(c) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (d) each Borrower and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (e) such participation is not prohibited by
applicable law and (f) no participant shall have any claim against any Borrower
or the Agent for any amounts due to it under its participation agreement and no
Lender or any participant shall have any additional claim under Sections 2.07,
2.10 or 2.14 as a result of any participation.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Person acquiring such participation, agree to any amendment,
modification or waiver described in clause (a), (b) or (c) of the proviso to
Section 10.01 that directly affects such Person.
 
72

--------------------------------------------------------------------------------


                           ARTICLE X                                
MISCELLANEOUS
 
SECTION 10.01.  Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by any Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall: (a)
increase the Commitment(s) of any Lender or subject any Lender to any additional
obligations without the written consent of such Lender, (b) reduce the principal
of, or interest on, any Revolving Note, Revolving Advance, or any fee or other
amount payable hereunder without the written consent of each Lender affected
thereby, (c) postpone any date fixed for any payment of principal of, or
interest on, the Revolving Notes, Revolving Advances, or any fees or other
amounts payable hereunder without the written consent of each Lender affected
thereby, (d) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Revolving Notes, Revolving Advances, or the number of
Lenders, which shall be required for the Lenders or any of them to take any
action hereunder without the written consent of all the Lenders, (e) release the
Company from its obligations under Article VII without the written consent of
all of the Canadian Lenders or (f) amend this Section 10.01 without the written
consent of all the Lenders and providedfurther that no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note; and providedfurther that no amendment,
waiver or consent shall, unless in writing and signed by the affected Issuing
Bank in addition to the Lenders required above to take such action, affect the
rights or obligations of such Issuing Bank under this Agreement.
 
SECTION 10.02.  Notices, Etc.  (a)  All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopy
communication) and mailed, telecopied or delivered or (y) as and to the extent
set forth in Section 10.02(b) and in the proviso to this Section 10.02(a), if to
a Borrower, at the Company’s address at 501 Merritt 7, P.O.  Box 4500, Norwalk,
Connecticut, 06851-4500, telecopy no.  (203) 750-3292, Attention: Treasury
Department; if to any Bank, at its Domestic Lending Office specified opposite
its name on Schedule I hereto; if to any other Lender, at its Domestic Lending
Office specified in the Assignment and Acceptance pursuant to which it became a
Lender; and if to the Agent, at its address at Two Penns Way, New Castle,
Delaware 19720, Attention: Bank Loan Syndications Department; or, as to any
Borrower or the Agent, at such other address as shall be designated by such
party in a written notice to the other parties and, as to each other party, at
such other address as shall be designated by such party in a written notice to
the Borrowers and the Agent, provided that materials required to be delivered
pursuant to Section 5.01(i)(i), (ii), (iv) and (v) may be delivered to the Agent
as specified in Section 10.02(b) or as otherwise specified to the Borrowers by
the Agent.  All such notices and communications shall, when mailed or
telecopied, be effective only when received by the relevant party.  Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.
 
73

--------------------------------------------------------------------------------


(b)           So long as Citibank or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Section 5.01(i)(i), (ii), (iv)
and (v) may be delivered to the Agent in an electronic medium in a format
acceptable to the Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com.  The Company agrees that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Company, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”).  The Company acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Agent nor any of its Affiliates warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Agent or any of its Affiliates in connection with the
Platform.
 
(c)           Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier.  Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
 
SECTION 10.03.  No Waiver; Remedies.  No failure on the part of any Lender or
the Agent to exercise, and no delay in exercising, any right hereunder or under
any Note shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.
 
74

--------------------------------------------------------------------------------


SECTION 10.04.  Costs, Expenses and Taxes.  (a)  The Company agrees to pay on
demand all reasonable out-of-pocket costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for the Agent with respect thereto
and with respect to advising the Agent as to its rights and responsibilities
under this Agreement, and all out-of-pocket costs and expenses of the Agent and
the Lenders, if any (including, without limitation, reasonable fees and expenses
of outside counsel for each Lender), in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement, the
Notes and the other documents to be delivered hereunder including, without
limitation, reasonable fees and expenses of outside counsel for the Agent and
each Lender in connection with the enforcement of rights under this Section
10.04(a).
 
(b)  If any payment of principal of any Eurodollar Rate Advance is made by any
Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such Advance, as a result of a payment pursuant to Section
2.09(b), acceleration of the maturity of the Notes pursuant to Section 6.01 or
for any other reason, such Borrower shall, upon demand by such Lender (with a
copy of such demand to the Agent), pay to the Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses which it may reasonably incur as a result of such payment,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such
Advance.  Each Lender demanding payment of such amount shall provide, at the
time of making such demand, the applicable Borrower and the Agent with
reasonable details, including the basis for the calculation thereof, of such
increase, provided that, in the absence of manifest error, the amount so
notified shall be conclusive and binding upon such Borrower.
 
SECTION 10.05.  Right of Set-off.  Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of any Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement and the other Loan Documents,
whether or not such Lender shall have made any demand under this Agreement or
the Note held by such Lender and although such obligations may be
unmatured.  Each Lender agrees promptly to notify the applicable Borrower after
any such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender may
have.
 
75

--------------------------------------------------------------------------------


SECTION 10.06.  Indemnification by Company.  The Company agrees to indemnify and
hold harmless the Agent and each Lender (and each of their respective officers,
agents, employees and directors) (each, an “Indemnified Party”) from and against
any and all claims, damages, liabilities, obligations, losses, penalties,
actions, judgments, suits, costs, expenses and disbursements (including, without
limitation, reasonable fees and disbursements of outside counsel) of any kind or
nature whatsoever (“Claims”) which may be imposed on, incurred by or asserted
against such Lender or any of its officers, agents, employees or directors (but
excluding Claims of any Person resulting from such Person’s gross negligence or
willful misconduct) in connection with or arising out of any investigation,
litigation or proceeding (including, without limitation, any threatened
investigation, litigation or proceeding or preparation of a defense in
connection therewith) related to the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances, except to the extent such claim, damage, loss, liability or
expense resulted from such Indemnified Party’s gross negligence or willful
misconduct.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.06 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Company, its directors, equityholders or creditors or an Indemnified
Party or any other Person, whether or not any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated.  Each Borrower also agrees not to assert any claim for special,
indirect, consequential or punitive damages against the Agent, any Lender, any
of their Affiliates, or any of their respective directors, officers, employees,
attorneys and agents, on any theory of liability, arising out of or otherwise
relating to the Notes, this Agreement, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Advances.
 
SECTION 10.07.  Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
 
SECTION 10.08.  Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 10.09.  Special Prepayment Right.  (a)  In the event that a Change of
Control Date shall occur, the Company will, within 10 days after such Change of
Control Date, give the Agent written notice thereof and describe in reasonable
detail the facts and circumstances giving rise thereto, and the applicable
Borrower will prepay, if any Lender shall so request, all of the Advances from
such Lender plus interest accrued to the date of prepayment and any other fees
and amounts as may then be payable by such Borrower to such Lender under this
Agreement.  Said request (the “Prepayment Notice”) shall be made by a Lender in
writing not later than 45 days after the Change of Control Date and shall
specify (i) the date (the “Special Prepayment Date”) upon which each Borrower
shall prepay the Advances made to it, which date shall be not less than 15 days
nor more than 45 days from the date of the Prepayment Notice and (ii) the amount
of the Advances to be prepaid.  In the event of such request, the Commitment(s)
of such Lender to make Advances shall forthwith terminate.
 
76

--------------------------------------------------------------------------------


(b)  On the Special Prepayment Date, each Borrower shall prepay all of the
Advances of such Lender made to such Borrower plus interest accrued thereon to
the Special Prepayment Date and such other fees and amounts as may then be
payable by Borrower under this Agreement.  Payment shall be made as provided in
this Agreement.
 
(c)  For the purposes of this Section 10.09:
 
(i)  the term “Change of Control Date” shall mean (A) the first day on which any
person, or group of related persons, has beneficial ownership of more than 33
1/3% of the outstanding voting stock of the Company or (B) the date immediately
following the first date on which the members of the Board of Directors of the
Company (the “Board”) at the commencement of any period of 730 consecutive days
(together with any other Directors whose appointment or election by the Board or
whose nomination for election by the stockholders of the Company was approved by
a vote of at least a majority of the Directors then in office who either were
Directors at the beginning of such period or whose appointment or election or
nomination for election was previously so approved) shall cease to constitute a
majority of the Board at the end of such period; provided, however, that a
Change of Control Date shall not be deemed to have occurred under clause (A)
hereof if (x) the Company shall have merged or disposed of a portion of its
assets in compliance with the requirements of subsection 5.02(c) hereof within
10 days after the acquisition of such beneficial ownership shall have occurred
and (y) no person or group of related persons shall have beneficial ownership of
more than 33 1/3% of the outstanding voting stock of the Company after such
merger or disposition.
 
(ii)  the term “voting stock” shall mean stock of any class or classes (however
designated) having ordinary voting power for the election of a majority of the
directors of the Company other than stock having such power only by reason of a
contingency.
 
SECTION 10.10.  Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court.  Each Borrower hereby
further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to such Borrower at the address
of the Company specified pursuant to Section 10.02.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.
 
(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents in any New York State or federal court sitting in New York City.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
 
77

--------------------------------------------------------------------------------


SECTION 10.11.  No Liability of the Issuing Banks.  The Company assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible
for:  (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Company shall have a claim against an Issuing Bank, and such Issuing Bank shall
be liable to the Company, to the extent of any direct, but not consequential,
damages suffered by the Company that were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit.  In
furtherance and not in limitation of the foregoing, each Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.
 
SECTION 10.12.  Confidentiality.  Each of the Agent and the Lenders expressly
agrees, for the benefit of the Company and its Subsidiaries, to maintain the
confidentiality of the Confidential Information, except that Confidential
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an express agreement for
the benefit of the Company and its Subsidiaries containing provisions
substantially the same as those of this Section, to any Eligible Assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Company
or (h) to the extent such Confidential Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Agent or any Lender on a nonconfidential basis from a source
other than the Company or any of its Subsidiaries.  For the purposes of this
Section, “Confidential Information” means all information, including material
nonpublic information with the meaning of Regulation FD promulgated by the SEC
(“Regulation FD”), received from the Company or its Subsidiaries relating to
such entities or their respective businesses, other than any such information
that is available to the Agent or any Lender on a nonconfidential basis prior to
disclosure by such entities; provided, that such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have compiled with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person customarily accords to its
own confidential information; provided, however, that with respect to
disclosures pursuant to clauses (b) and (c) of this Section, unless prohibited
by law or applicable court order, each Lender and the Agent shall attempt to
notify the Company of any request by any governmental agency or representative
thereof or other Person for disclosure of Confidential Information after receipt
of such request, and if reasonable, practicable and permissible, before
disclosure of such Confidential Information.  It is understood and agreed that
the Company, its Subsidiaries and their respective Affiliates may rely upon this
Section for any purpose, including without limitation to comply with Regulation
FD.
 
78

--------------------------------------------------------------------------------


SECTION 10.13.  Patriot Act.  Each Lender hereby notifies each Borrower that,
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each borrower, guarantor or
grantor (the “Loan Parties”), which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.
 
SECTION 10.14.  Judgment. (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the first
currency with such other currency at Citibank's principal office in London at
11:00 A.M. (London time) on the Business Day preceding that on which final
judgment is given.
 
(b)           The obligation of any Borrower in respect of any sum due from it
in any currency (the "Primary Currency") to any Lender or the Agent hereunder
shall, notwithstanding any judgment in any other currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Agent (as the case may be), of any sum adjudged to be so due in such other
currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.
 
79

--------------------------------------------------------------------------------


 
SECTION 10.15.  Waiver of Jury Trial.  Each of the Borrowers, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or any of the other Loan Documents
or the actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
Borrowers



OLIN CORPORATION


By:  /s/ Stephen C. Curley
Name:  Stephen C. Curley
Title:    Vice President & Treasurer


PCI CHEMICALS CANADA COMPANY/SOCIÉTÉ PCI CHIMIE CANADA
.


By:  /s/ Stephen C. Curley
Name:  Stephen C. Curley
Title:    Vice President & Treasurer


 
Agent



CITIBANK, N.A., as Agent


By:   /s/ Shannon A.
Sweeney                                                             
Name:  Shannon A. Sweeney
Title:    Vice President


 
Lenders



 
CITIBANK, N.A. as a US Lender and a Canadian Lender



By:  /s/ Shannon A.
Sweeney                                                                                                                            
Name:  Shannon A. Sweeney
Title:    Vice President


80

--------------------------------------------------------------------------------


 
CITIBANK, N.A. CANADIAN BRANCH, as a Canadian Lender



By:   /s/
Niyousha Zarinpour                                                              
Name:  Niyousha Zarinpour
Title:    Authorized Signer


 
BANK OF AMERICA, N.A., as a US Lender and a Canadian Lender



By:   /s/ Philip J.
Lynch                                                          
Name: Philip J. Lynch
Title:   Vice President


BANK OF AMERICA, N.A., CANADIAN BRANCH, as a Canadian Lender


By:  /s/ Medina Sales De
Andrade                                                            
Name:  Medina Sales De
Andrade                                                            
Title:    Vice President


 
WACHOVIA BANK, NATIONAL ASSOCIATION, as a US Lender and an Issuing Bank



By:  /s/ Barbara Van
Meerten                                                       
Name:  Barbara Van
Meerten                                                       
Title:    Director


 
NATIONAL CITY BANK, as a US Lender



By:   /s/ S. Farris
Tzinberg                                                         
Name:  S. Farris
Tzinberg                                                         
Title:    Vice President


 
THE NORTHERN TRUST COMPANY, as a US Lender



By:  /s/ David E. Graham                                                       
Name:  David E. Graham                                                       
Title:    Second Vice President


 
SOVEREIGN BANK



By:  /s/ Devin
Hawthorne                                                             
Name:  Devin
Hawthorne                                                             
Title:    Asst. Vice President
 
81

--------------------------------------------------------------------------------

